SECURITIES PURCHASE AGREEMENT

     This Securities Purchase Agreement, dated on and as of the date set forth
on the signature page hereto (this “Agreement”), is made among NovaDel Pharma
Inc., a Delaware corporation (the “Company”), the undersigned purchaser(s) (each
a “Purchaser” and collectively, the “Purchasers”) and each assignee of a
Purchaser who becomes a party hereto.

     WHEREAS, subject to the terms and conditions set forth in this Agreement
and pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 of Regulation D promulgated thereunder, the
Company desires to offer, issue and sell to the Purchasers (the “Offering”), and
the Purchasers, severally and not jointly, desire to purchase from the Company,
shares (the “Shares”) of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), and five-year warrants to purchase shares of Common Stock
(the “Warrants”), with an exercise price per share equal to $1.70. The Shares
and the Warrants are collectively referred to herein as the “Securities.”

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration the
receipt and adequacy of which is hereby acknowledged, the Company and each of
the Purchasers agree as follows:

A. Subscription

     (1) Subject to the conditions to closing set forth herein, each Purchaser
hereby irrevocably subscribes for and agrees to purchase Securities for the
aggregate purchase price set forth on the signature page of such Purchaser
hereto (the “Subscription Amount”). The Securities to be issued to a Purchaser
hereunder shall consist of (i) Shares in an amount equal to the quotient of (x)
the Subscription Amount, divided by (y) the Offering Price, rounded down to the
nearest whole number, and (ii) a Warrant to purchase such number of shares of
Common Stock to be determined based on a ratio of one (1) share of Common Stock
for every two and one half (2.5) Shares purchased hereunder, rounded down to the
nearest whole number. The aggregate amount of Securities to be issued pursuant
to the Offering shall not exceed 9,823,983 Shares, which number represents 19.9%
of the total shares of Common Stock outstanding on the date hereof, and Warrants
to purchase 3,929,593 shares of Common Stock. The Company shall allocate the
Subscription Amount between the Shares and the Warrants prior to the Closing (as
defined below) and provide notice to the Purchasers of such allocation.

     (2) For purposes of this Agreement, the “Offering Price” shall be $1.45,
which shall be the price per Share to be paid by the Purchasers.

     (3) As soon as possible, but no later than three (3) business days after
the date on which the Company receives notice from the American Stock Exchange
(the “AMEX”) that the application for listing of the Registrable Securities, as
defined below, on Amex by the Company has been accepted and approved, the
Company shall hold the closing of the Offering (the “Closing” and the date of
the Closing, the “Closing Date”). Prior to the Closing, each Purchaser shall
deliver the applicable Subscription Amount, by wire transfer to such escrow
account in accordance with the wire transfer instructions set forth on Schedule
A, and such amount shall be

--------------------------------------------------------------------------------





held in the manner described in Paragraph (4) below. There is no minimum
subscription amount required for the Closing.

     (4) All payments for Securities made by the Purchasers will be deposited as
soon as practicable for the undersigned’s benefit in a non-interest bearing
escrow account. Payments for Securities made by the Purchasers will be returned
promptly, prior to an applicable Closing, without interest or deduction, if, or
to the extent, the undersigned’s subscription is rejected or the Offering is
terminated for any reason.

     (5) Upon receipt by the Company of the requisite payment for all Securities
to be purchased by the Purchasers whose subscriptions are accepted, the Company
shall, at the Closing: (i) issue to each Purchaser stock certificates
representing the shares of Common Stock purchased at such Closing under this
Agreement; (ii) issue to each Purchaser a Warrant to purchase such number of
shares of Common Stock calculated based on the number of shares of Common Stock
issued at such Closing and in accordance with Paragraph (1) above; (iii) deliver
to the Purchasers and to Oppenheimer & Co. Inc., the placement agent for the
Offering (the “Placement Agent”), a certificate stating that the representations
and warranties made by the Company in Section C of this Agreement were true and
correct in all material respects when made and are true and correct in all
material respects on the date of each such Closing relating to the Securities
subscribed for pursuant to this Agreement as though made on and as of such
Closing date (provided, however, that representations and warranties that speak
as of a specific date shall continue to be true and correct as of the Closing
with respect to such date); and (iv) cause to be delivered to the Placement
Agent and the Purchasers an opinion of Morgan Lewis & Bockius, LLP substantially
in the form of Exhibit A hereto and reasonably acceptable to counsel for the
Placement Agent.

     (6) Each Purchaser acknowledges and agrees that the purchase of Shares and
Warrants by such Purchaser pursuant to the Offering is subject to all the terms
and conditions set forth in this Agreement.

B. Representations and Warranties of the Purchasers

     Each Purchaser, severally and not jointly, hereby represents and warrants
to the Company and the Placement Agent, and agrees with the Company as follows:

     (1) The Purchaser has carefully read this Agreement and the form of Warrant
attached hereto as Exhibit B (collectively the “Offering Documents”), and is
familiar with and understands the terms of the Offering. Specifically, and
without limiting in any way the foregoing representation, the Purchaser has
carefully read and considered the Company’s (a) Annual Report on Form 10-K for
the fiscal year ended July 31, 2006 (the “2006 Form 10-K”), including, without
limitation, the financial statements included therein and the sections therein
entitled “Item 1. Business,” “Item 1A Risk Factors” (which immediately follows
“Item 1. Business”), and “Item 7. Management’s Discussion and Analysis of
Financial Condition and Results of Operations,” and (b) Quarterly Report on Form
10-Q for the quarter ended October 31, 2006, including, without limitation, the
subsections of such Form 10-Q entitled “Item 1. Financial Statements,” and “Item
2. Management’s Discussion and Analysis of Financial Condition and Results of
Operations.” The Purchaser fully understands all of the risks related to

2

--------------------------------------------------------------------------------



the purchase of the Securities. The Purchaser has carefully considered and has
discussed with the Purchaser’s professional legal, tax, accounting and financial
advisors, to the extent the Purchaser has deemed necessary, the suitability of
an investment in the Securities for the Purchaser’s particular tax and financial
situation and has determined that the Securities being subscribed for by the
Purchaser are a suitable investment for the Purchaser. The Purchaser recognizes
that an investment in the Securities involves substantial risks, including the
possible loss of the entire amount of such investment. The Purchaser further
recognizes that the Company has broad discretion concerning the use and
application of the proceeds from the Offering.

     (2) The Purchaser acknowledges that (i) the Purchaser has had the
opportunity to request copies of any documents, records, and books pertaining to
this investment and (ii) any such documents, records and books that the
Purchaser requested have been made available for inspection by the Purchaser,
the Purchaser’s attorney, accountant or advisor(s).

     (3) The Purchaser and the Purchaser’s advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from representatives of the
Company or persons acting on behalf of the Company concerning the Offering and
all such questions have been answered to the full satisfaction of the Purchaser.

     (4) The Purchaser is not subscribing for Securities as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar, meeting or conference whose
attendees have been invited by any general solicitation or general advertising.

     (5) If the Purchaser is a natural person, the Purchaser has reached the age
of majority in the state in which the Purchaser resides. Each Purchaser has
adequate means of providing for the Purchaser’s current financial needs and
contingencies, is able to bear the substantial economic risks of an investment
in the Securities for an indefinite period of time, has no need for liquidity in
such investment and can afford a complete loss of such investment.

     (6) The Purchaser has sufficient knowledge and experience in financial, tax
and business matters to enable the Purchaser to utilize the information made
available to the Purchaser in connection with the Offering, to evaluate the
merits and risks of an investment in the Securities and to make an informed
investment decision with respect to an investment in the Securities on the terms
described in the Offering Documents.

     (7) The Purchaser will not sell or otherwise transfer the Securities
without registration under the Securities Act and applicable state securities
laws or an applicable exemption therefrom. The Purchaser acknowledges that
neither the offer nor sale of the Securities has been registered under the
Securities Act or under the securities laws of any state. The Purchaser
represents and warrants that the Purchaser is acquiring the Securities for the
Purchaser’s own account, for investment and not with a view toward resale or
distribution within the meaning of the Securities Act. The Purchaser has not
offered or sold the Securities being acquired nor does the Purchaser have any
present intention of selling, distributing or otherwise disposing of such
Securities either currently or after the passage of a fixed or determinable
period of time or upon the occurrence or non-occurrence of any predetermined
event or circumstances in violation of the Securities Act. The Purchaser is
aware that (i) the Securities

3

--------------------------------------------------------------------------------



are not currently eligible for sale in reliance upon Rule 144 promulgated under
the Securities Act and (ii) the Company has no obligation to register the
Securities subscribed for hereunder, except as provided in Section E hereof. By
making these representations herein, Purchaser is not making any representation
or agreement to hold the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to a registration statement or an available exemption to the
registration requirements of the Securities Act.

     (8) The Purchaser acknowledges that the certificates representing the
Shares, the Warrants and, upon the exercise of the Warrants, the shares of
Common Stock issuable upon exercise of the Warrants (the “Warrant Shares”), be
stamped or otherwise imprinted with a legend substantially in the following
form:

  The securities represented hereby have not been registered under the
Securities Act of 1933, as amended, or any state securities laws and neither the
securities nor any interest therein may be offered, sold, transferred, pledged
or otherwise disposed of except pursuant to an effective registration under such
act or an exemption from registration, which, in the opinion of counsel
reasonably satisfactory to this corporation, is available.  

     Certificates evidencing the Shares and the Warrant Shares shall not be
required to contain such legend or any other legend (i) following any sale of
such Shares or Warrant Shares pursuant to Rule 144, or (ii) if such Shares or
Warrant Shares are eligible for sale under Rule 144(k) or have been sold
pursuant to the Registration Statement (as hereafter defined) and in compliance
with the obligations set forth in Section E(6), below, or (iii) such legend is
not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the Staff of the
Securities and Exchange Commission), in each such case (i) through (iii) to the
extent reasonably determined by the Company’s legal counsel. Notwithstanding the
foregoing, following the effective date of the Registration Statement, the
legend set forth above may, at the request of the Purchaser, be removed from the
certificates evidencing such Shares and Warrant Shares prior to the resale
thereof and the Company will rescind any stop transfer orders with respect to
such shares given to the Company’s transfer agent, provided that such Purchaser
represents and covenants to the Company in writing (in a form reasonably
acceptable to the Company and its counsel) that (1) the Purchaser will sell such
shares only pursuant to and in the manner contemplated by the Registration
Statement, including the Plan of Distribution section contained therein (in
substantially the form attached hereto as Exhibit E), and otherwise in
compliance with the Securities Act, including the prospectus delivery
requirements of such act, (2) the Purchaser will indemnify the Company for any
damages or losses resulting to the Company for the Purchaser’s breach of its
representation and covenant described in the foregoing clause (1), and (3) such
other agreements or covenants as the Company or its counsel may reasonably
request. Subject to the foregoing, at such time and to the extent a legend is no
longer required for the Shares or Warrant Shares, the Company will use its best
efforts to no later than three (3) trading days following the delivery by a
Purchaser to the Company or the Company’s transfer agent of a legended
certificate representing such Shares or Warrant Shares (together with such
accompanying documentation or representations as

4

--------------------------------------------------------------------------------



reasonably required by counsel to the Company), deliver or cause to be delivered
a certificate representing such Shares or Warrant Shares that is free from the
foregoing legend.

     In addition to such Purchaser’s other available remedies, the Company shall
pay to a Purchaser, in cash, as liquidated damages and not as a penalty, for
each one thousand dollars ($1,000) worth of Shares or Warrant Shares (based on
the Closing Price of the Common Stock on the date such Securities are submitted
to the Company’s transfer agent) delivered for removal of the restrictive legend
and subject to this Section B(8), five dollars ($5) per business day (increasing
to ten dollars ($10) per business day, ten (10) business days after such damages
have begun to accrue) for each business day after the second (2nd) business day
following the legend removal date until such certificate is delivered without a
legend. Nothing herein shall limit such Purchaser’s right to pursue actual
damages for the Company’s failure to deliver certificates representing any
Securities as required by the transactions contemplated by this Agreement, and
such Purchaser shall have the right to pursue all remedies available to it at
law or in equity including, without limitation, a decree of specific performance
and/or injunctive relief

     The securities represented hereby have not been registered under the
Securities Act of 1933, as amended, or any state securities laws and neither the
securities nor any interest therein may be offered, sold, transferred, pledged
or otherwise disposed of except pursuant to an effective registration under such
act or an exemption from registration, which, in the opinion of counsel
reasonably satisfactory to this corporation, is available. (9) If this Agreement
is executed and delivered on behalf of a partnership, corporation, trust, estate
or other entity: (i) such partnership, corporation, trust, estate or other
entity has the full legal right and power and all authority and approval
required (a) to execute and deliver this Agreement and all other instruments
executed and delivered by or on behalf of such partnership, corporation, trust,
estate or other entity in connection with the purchase of its Securities, and
(b) to purchase and hold such Securities; (ii) the signature of the party
signing on behalf of such partnership, corporation, trust, estate or other
entity is binding upon such partnership, corporation, trust, estate or other
entity; and (iii) such partnership, corporation, trust or other entity has not
been formed for the specific purpose of acquiring such Securities, unless each
beneficial owner of such entity is qualified as an accredited investor within
the meaning of Rule 501(a) of Regulation D promulgated under the Securities Act
and has submitted information to the Company substantiating such individual
qualification.

     (10) If the Purchaser is a retirement plan or is investing on behalf of a
retirement plan, the Purchaser acknowledges that an investment in the Securities
poses additional risks, including the inability to use losses generated by an
investment in the Securities to offset taxable income.

     (11) The information contained in the purchaser questionnaire in the form
of Exhibit C attached hereto (the “Purchaser Questionnaire”) delivered by the
Purchaser in connection with this Agreement is complete and accurate in all
respects as of the date of this Agreement and will be correct as of the
effective date of the Registration Statement; provided, that the Purchaser shall
be entitled to update such information by providing written notice thereof to
the Company, and the Purchaser is an “accredited investor” as defined in Rule
501 of Regulation D under the Securities Act on the basis indicated therein. The
Purchaser shall indemnify and hold harmless the Company, the Placement Agent and
each officer, director or control person thereof, who is or may be a party or is
or may be threatened to be made a party to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of or arising from any actual or alleged
misrepresentation or misstatement of facts or omission to represent or state
facts made or alleged to have been made by the Purchaser to the Company or
omitted or alleged to have been omitted by the Purchaser, concerning the
Purchaser or the Purchaser’s authority to invest or financial position in
connection with the Offering,

5

--------------------------------------------------------------------------------





including, without limitation, any such misrepresentation, misstatement or
omission contained in the Agreement or any other document submitted by the
Purchaser, against losses, liabilities and expenses for which the Company or any
officer, director or control person has not otherwise been reimbursed (including
attorney’s fees, judgments, fines and amounts paid in settlement) actually and
reasonably incurred by the Company or such officer, director or control person
in connection with such action, suit or proceeding. For the avoidance of doubt,
such indemnification shall be the several, and not joint, obligation of each
Purchaser with respect to its own action or inaction as provided above.

     (12) The information contained in the selling stockholder questionnaire in
the form of Exhibit D attached hereto (the “Selling Stockholder Questionnaire”)
delivered by the Purchaser in connection with this Agreement is complete and
accurate in all respects as of the date of this Agreement and will be correct as
of the effective date of the Registration Statement; provided, that the
Purchaser shall be entitled to update such information by providing written
notice thereof to the Company.

     (13) The Purchaser acknowledges that the Company will have the authority to
issue shares of Common Stock, in excess of those being issued in connection with
the Offering, and that the Company may issue additional shares of Common Stock
from time to time. The issuance of additional shares of Common Stock may cause
dilution of the existing shares of Common Stock and a decrease in the market
price of such existing shares.

     (14) The Purchaser acknowledges that the Company has engaged the Placement
Agent in connection with the Offering and, as consideration for its services,
has agreed to pay the Placement Agent a cash commission equal to seven percent
(7%) of the gross proceeds resulting from the Offering and issue a warrant (the
“Placement Agent Warrant”) to purchase a number of shares of Common Stock equal
to five percent (5%) of the aggregate Shares sold in the Offering. The Placement
Agent Warrant will have a term of five years and be exercisable at a price equal
to the exercise price of the Warrant issued to Purchaser hereunder.

C. Representations and Warranties of the Company

     Except as set forth under the corresponding section of the disclosure
schedules delivered to the Purchasers concurrently herewith (the “Disclosure
Schedules”), which Disclosure Schedules shall be deemed a part hereof, the
Company hereby makes the following representations and warranties to the
Purchaser and the Placement Agent, which shall survive the Closing and the
purchase and sale of the Securities.

     (1) Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has full corporate power and authority to conduct
its business as currently conducted. The Company is duly qualified to do
business as a foreign corporation and is in good standing in all jurisdictions
in which the character of the property owned or leased or the nature of the
business transacted by it makes qualification necessary, except where the
failure to be so qualified would not have a material adverse effect on the
business, properties, prospects, financial condition or results of operations of
the Company (a “Material Adverse Effect”).

6

--------------------------------------------------------------------------------



     (2) Capitalization. The authorized capital stock of the Company consists of
100,000,000 shares of Common Stock and 1,000,000 shares of preferred stock, par
value $.001 per share. As of December 4, 2006, there were 49,366,749 shares of
Common Stock and no shares of preferred stock issued and outstanding. As of
December 4, 2006, the Company had reserved (i) 6,000,000 shares of Common Stock
for issuance to employees, directors and consultants pursuant to the Company’s
2006 Equity Incentive Plan, of which 1,450,000 shares of Common Stock are
subject to outstanding, unexercised options as of such date, (ii) 3,400,000
shares of Common Stock for issuance to employees, directors and consultants
pursuant to the Company’s 1998 Stock Option Plan, of which 2,624,000 shares of
Common Stock are subject to outstanding, unexercised options as of such date,
and (iii) 27,343,000 shares of Common Stock reserved for issuance pursuant to
other outstanding options and warrants to purchase Common Stock. Except as set
forth on Schedule C(2) attached hereto, and other than as set forth above or as
contemplated in this Agreement, there are no other options, warrants, calls,
rights, commitments or agreements of any character to which the Company is a
party or by which either the Company is bound or obligating the Company to
issue, deliver, sell, repurchase or redeem, or cause to be issued, delivered,
sold, repurchased or redeemed, any shares of the capital stock of the Company or
obligating the Company to grant, extend or enter into any such option, warrant,
call, right, commitment or agreement.

     (3) Issuance; Reservation of Shares. The issuance of the Shares has been
duly and validly authorized by all necessary corporate action, and the Shares,
when issued and paid for pursuant to this Agreement, will be validly issued,
fully paid and non-assessable shares of Common Stock of the Company. The
issuance of the Warrants has been duly and validly authorized by all necessary
corporate and stockholder action, and the Warrant Shares, when issued upon the
due exercise of the Warrants, will be validly issued, fully paid and
non-assessable shares of Common Stock of the Company. The Warrants have been (or
upon delivery will have been) duly executed by the Company and will constitute a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms. The Company has reserved, and will
reserve, at all times that the Warrants or Placement Agent Warrant remain
outstanding, such number of shares of Common Stock sufficient to enable the full
exercise of the Warrants and the Placement Agent Warrant.

     (4) Authorization; Enforceability. The Company has all corporate right,
power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. All corporate action on the part of the
Company, its directors and stockholders necessary for the authorization,
execution, delivery and performance of this Agreement by the Company, the
authorization, sale, issuance and delivery of the Securities contemplated herein
and the performance of the Company’s obligations hereunder has been taken. This
Agreement has been duly executed and delivered by the Company and constitutes
the legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms and subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors and rules of law
governing specific performance, injunctive relief or other equitable remedies,
and to limitations of public policy. The issuance and sale of the Securities
contemplated hereby will not give rise to any preemptive rights or rights of
first refusal on behalf of any person.

7

--------------------------------------------------------------------------------



     (5) No Conflict; Governmental and Other Consents.

          (a) The execution and delivery by the Company of this Agreement and
the consummation of the transactions contemplated hereby will not result in the
violation of any law, statute, rule, regulation, order, writ, injunction,
judgment or decree of any court or governmental authority to or by which the
Company is bound, or of any provision of the Certificate of Incorporation or
Bylaws of the Company, and will not conflict with, or result in a breach or
violation of, any of the terms or provisions of, or constitute (with due notice
or lapse of time or both) a default under, any lease, loan agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which
the Company is a party or by which it is bound or to which any of its properties
or assets is subject, nor result in the creation or imposition of any lien upon
any of the properties or assets of the Company except to the extent that any
such violation, conflict or breach would not be reasonably likely to have a
Material Adverse Effect. No holder of any of the securities of the Company or
any of its Subsidiaries has any rights (“demand,” “piggyback” or otherwise) to
have such securities registered by reason of the intention to file, filing or
effectiveness of a Registration Statement (as defined in Section E hereof).

          (b) No consent, approval, authorization or other order of any
governmental authority or other third-party is required to be obtained by the
Company in connection with the authorization, execution and delivery of this
Agreement or with the authorization, issue and sale of the Securities, except
such post-Closing filings as may be required to be made with the Securities and
Exchange Commission (the “SEC”), the American Stock Exchange (the “AMEX”) and
with any state or foreign blue sky or securities regulatory authority.

     (6) Litigation. There are no pending or, to the Company’s knowledge,
threatened legal or governmental proceedings against the Company, which, if
adversely determined, would be reasonably likely to have a Material Adverse
Effect on the Company. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body (including, without
limitation, the SEC) pending or, to the knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries wherein an
unfavorable decision, ruling or finding could adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under the Agreements.

     (7) Accuracy of Reports. All reports required to be filed by the Company
within the two years prior to the date of this Agreement (the “SEC Reports”)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), have
been filed with the SEC, complied at the time of filing in all material respects
with the requirements of their respective forms and, except to the extent
updated or superseded by any subsequently filed report, were complete and
correct in all material respects as of the dates at which the information was
furnished, and contained (as of such dates) no untrue statements of a material
fact nor omitted to state any material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.

     (8) Financial Information. The Company’s financial statements that appear
in the SEC Reports have been prepared in accordance with United States generally
accepted accounting principles (“GAAP”), except in the case of unaudited
statements, as permitted by Form 10-Q of the SEC or as may be indicated therein
or in the notes thereto, applied on a consistent basis

8

--------------------------------------------------------------------------------



throughout the periods indicated and such financial statements fairly present in
all material respects the financial condition and results of operations of the
Company as of the dates and for the periods indicated therein.

     (9) Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain accountability
for assets; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

     (10) Sarbanes-Oxley Act of 2002. The Company is, and will be, at all times
during the period the Company must maintain effectiveness of the Registration
Statement as provided herein, in compliance, in all material respects, with all
applicable provisions of the Sarbanes-Oxley Act of 2002 and all rules and
regulations promulgated thereunder or implementing the provisions thereof that
are in effect and is taking reasonable steps to ensure that it will be in
compliance with other applicable provisions of the Sarbanes-Oxley Act of 2002
not currently in effect upon the effectiveness of such provisions.

     (11) Absence of Certain Changes. Since the date of the Company’s financial
statements in the latest of the SEC Reports, there has not occurred any
undisclosed event that has caused a Material Adverse Effect or any occurrence,
circumstance or combination thereof that reasonably would be likely to result in
such Material Adverse Effect.

     (12) Investment Company. The Company is not an “investment company” within
the meaning of such term under the Investment Company Act of 1940, as amended,
and the rules and regulations of the SEC thereunder.

     (13) Subsidiaries. The Company has no subsidiaries. For the purposes of
this Agreement, “subsidiary” shall mean any company or other entity of which at
least 50% of the securities or other ownership interest having ordinary voting
power for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company or any of
its other subsidiaries.

     (14) Indebtedness. The financial statements in the SEC Reports reflect, to
the extent required, as of the date thereof all outstanding secured and
unsecured Indebtedness (as defined below) of the Company or any subsidiary, or
for which the Company or any subsidiary has commitments. For purposes of this
Agreement, “Indebtedness” shall mean (a) any liabilities for borrowed money or
amounts owed (other than trade accounts payable incurred in the ordinary course
of business), (b) all guaranties, endorsements and other contingent obligations
in respect of Indebtedness of others, whether or not the same are or should be
reflected in the Company’s balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments due under leases required to be capitalized in
accordance with GAAP. The Company is not in default with respect to any
Indebtedness.

9

--------------------------------------------------------------------------------



     (15) Certain Fees. Other than fees payable to the Placement Agent, no
brokers’, finders’ or financial advisory fees or commissions will be payable by
the Company with respect to the transactions contemplated by this Agreement.

     (16) Material Agreements. Except as set forth in the SEC Reports, the
Company is not a party to any written or oral contract, instrument, agreement,
commitment, obligation, plan or arrangement, a copy of which would be required
to be filed with the SEC as an exhibit to Form 10-K (each, a “Material
Agreement”). The Company and each of its subsidiaries has in all material
respects performed all the obligations required to be performed by them to date
under the foregoing agreements, have received no notice of default by the
Company or the subsidiary that is a party thereto, as the case may be, and, to
the Company’s knowledge, are not in default under any Material Agreement now in
effect, the result of which would be reasonably likely to have a Material
Adverse Effect.

     (17) Transactions with Affiliates. Except as set forth in the SEC Reports,
there are no loans, leases, agreements, contracts, royalty agreements,
management contracts or arrangements or other continuing transactions between
(a) the Company or any of its customers or suppliers on the one hand, and (b) on
the other hand, any person who would be covered by Item 404(a) of Regulation S-B
or any company or other entity controlled by such person.

     (18) Taxes. The Company has prepared and filed all federal, state, local,
foreign and other tax returns for income, gross receipts, sales, use and other
taxes and custom duties (“Taxes”) required by law to be filed by it, except for
tax returns, the failure to file which, individually or in the aggregate, do not
and would not have a Material Adverse Effect on the Company. Such filed tax
returns are complete and accurate, except for such omissions and inaccuracies
which, individually or in the aggregate, do not and would not have a Material
Adverse Effect on the Company. The Company has paid or made provisions for the
payment of all Taxes shown to be due on such tax returns and all additional
assessments, and adequate provisions have been and are reflected in the
financial statements of the Company and the subsidiaries for all current Taxes
to which the Company or any subsidiary is subject and which are not currently
due and payable, except for such Taxes which, if unpaid, individually or in the
aggregate, do not and would not have a Material Adverse Effect on the Company.
None of the federal income tax returns of the Company for the past five years
has been audited by the Internal Revenue Service. The Company has not received
written notice of any assessments, adjustments or contingent liability (whether
federal, state, local or foreign) in respect of any Taxes pending or threatened
against the Company or any subsidiary for any period which, if unpaid, would
have a Material Adverse Effect on the Company.

     (19) Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
believes are prudent and customary in the businesses in which the Company is
engaged. The Company has no reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without an increase in cost significantly greater than general
increases in cost experienced for similar companies in similar industries with
respect to similar coverage.

10

--------------------------------------------------------------------------------



     (20) Environmental Matters. Except as disclosed in the SEC Reports, all
real property owned, leased or otherwise operated by the Company is free of
contamination from any substance, waste or material currently identified to be
toxic or hazardous pursuant to, within the definition of a substance which is
toxic or hazardous under, or which may result in liability under, any
Environmental Law (as defined below), including, without limitation, any
asbestos, polychlorinated biphenyls, radioactive substance, methane, volatile
hydrocarbons, industrial solvents, oil or petroleum or chemical liquids or
solids, liquid or gaseous products, or any other material or substance
(“Hazardous Substance”) which has caused or would reasonably be expected to
cause or constitute a threat to human health or safety, or an environmental
hazard in violation of Environmental Law or to result in any environmental
liabilities that would be reasonably likely to have a Material Adverse Effect.
The Company has not caused or suffered to occur any release, spill, migration,
leakage, discharge, disposal, uncontrolled loss, seepage, or filtration of
Hazardous Substances that would reasonably be expected to result in
environmental liabilities that would be reasonably likely to have a Material
Adverse Effect. The Company has generated, treated, stored and disposed of any
Hazardous Substances in compliance with applicable Environmental Laws, except
for such non-compliances that would not be reasonably likely to have a Material
Adverse Effect. The Company has obtained, or has applied for, and is in
compliance with and in good standing under all permits required under
Environmental Laws (except for such failures that would not be reasonably likely
to have a Material Adverse Effect) and the Company has no knowledge of any
proceedings to substantially modify or to revoke any such permit. There are no
investigations, proceedings or litigation pending or, to the Company's
knowledge, threatened against the Company or any of the Company’s facilities
relating to Environmental Laws or Hazardous Substances. “Environmental Laws”
shall mean all federal, national, state, regional and local laws, statutes,
ordinances and regulations, in each case as amended or supplemented from time to
time, and any judicial or administrative interpretation thereof, including
orders, consent decrees or judgments relating to the regulation and protection
of human health, safety, the environment and natural resources.

     (21) Intellectual Property Rights and Licenses. The Company owns or has the
right to use any and all information, know-how, trade secrets, patents,
copyrights, trademarks, trade names, software, formulae, methods, processes and
other intangible properties that are of a such nature and significance to the
business that the failure to own or have the right to use such items would have
a Material Adverse Effect (“Intangible Rights”). The Company has not received
any notice that it is in conflict with or infringing upon the asserted
intellectual property rights of others in connection with the Intangible Rights,
and, to the Company’s knowledge, neither the use of the Intangible Rights nor
the operation of the Company’s businesses is infringing or has infringed upon
any intellectual property rights of others. All payments have been duly made
that are necessary to maintain the Intangible Rights in force. No claims have
been made, and to the Company’s knowledge, no claims are threatened, that
challenge the validity or scope of any material Intangible Right of the Company.
The Company has taken reasonable steps to obtain and maintain in force all
licenses and other permissions under Intangible Rights of third parties
necessary to conduct their businesses as heretofore conducted by them, and now
being conducted by them, and as expected to be conducted, and the Company is not
or has not been in material breach of any such license or other permission.

11

--------------------------------------------------------------------------------



     (22) Labor, Employment and Benefit Matters.

          (a) There are no existing, or to the best of the Company’s knowledge,
threatened strikes or other labor disputes against the Company that would be
reasonably likely to have a Material Adverse Effect. Except as set forth in the
SEC Reports, there is no organizing activity involving employees of the Company
pending or, to the Company’s or its subsidiaries’ knowledge, threatened by any
labor union or group of employees. There are no representation proceedings
pending or, to the Company’s knowledge, threatened with the National Labor
Relations Board, and no labor organization or group of employees of the Company
or its subsidiaries has made a pending demand for recognition.

          (b) Except as set forth in the SEC Reports, the Company is not, or
during the five years preceding the date of this Agreement was not, a party to
any labor or collective bargaining agreement and there are no labor or
collective bargaining agreements which pertain to employees of the Company.

          (c) Each employee benefit plan is in compliance with all applicable
law, except for such noncompliance that would not be reasonably likely to have a
Material Adverse Effect.

          (d) The Company does not have any liabilities, contingent or
otherwise, including without limitation, liabilities for retiree health, retiree
life, severance or retirement benefits, which are not fully reflected, to the
extent required by GAAP, on the Balance Sheet or fully funded. The term
“liabilities” used in the preceding sentence shall be calculated in accordance
with reasonable actuarial assumptions.

          (e) The Company has not (i) terminated any “employee pension benefit
plan” as defined in Section 3(2) of ERISA (as defined below) under circumstances
that present a material risk of the Company or any of its subsidiaries incurring
any liability or obligation that would be reasonably likely to have a Material
Adverse Effect, or (ii) incurred or expects to incur any outstanding liability
under Title IV of the Employee Retirement Income Security Act of 1974, as
amended and all rules and regulations promulgated thereunder (“ERISA”).

     (23) Compliance with Law. The Company is in compliance in all material
respects with all applicable laws, except for such noncompliance that would not
reasonably be likely to have a Material Adverse Effect. The Company has not
received any notice of, nor does the Company have any knowledge of, any
violation (or of any investigation, inspection, audit or other proceeding by any
governmental entity involving allegations of any violation) of any applicable
law involving or related to the Company which has not been dismissed or
otherwise disposed of that would be reasonably likely to have a Material Adverse
Effect. The Company has not received notice or otherwise has any knowledge that
the Company is charged with, threatened with or under investigation with respect
to, any violation of any applicable law that would reasonably be likely to have
a Material Adverse Effect. Neither the Company nor any of its subsidiaries nor
any employee or agent of the Company or any subsidiary has made any contribution
or other payment to any official of, or candidate for, any federal, state or
foreign office in violation of any law. The Company and its directors, officers,
employees and agents

12

--------------------------------------------------------------------------------



have complied in all material respects with the Foreign Corrupt Practices Act of
1977, as amended, and any related rules and regulations.

     (24) Ownership of Property. Except as set forth in the Company’s financial
statements included in the SEC Reports, the Company and has (i) good and
marketable fee simple title to its owned real property, if any, free and clear
of all liens, except for liens which do not individually or in the aggregate
have a Material Adverse Effect; (ii) a valid leasehold interest in all leased
real property, and each of such leases is valid and enforceable in accordance
with its terms (subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies, and to limitations
of public policy) and is in full force and effect, and (iii) good title to, or
valid leasehold interests in, all of its other properties and assets free and
clear of all liens, except for liens disclosed in the SEC Reports or which
otherwise do not individually or in the aggregate have a Material Adverse
Effect.

     (25) No Integrated Offering. Assuming the accuracy of each Purchaser’s
representations and warranties set forth in Section B hereof, neither the
Company, nor any of its affiliates or other person acting on the Company’s
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security under circumstances that would cause
the Offering of the Securities to be integrated with prior offerings by the
Company for purposes of the Securities Act, when integration would cause the
Offering not to be exempt from the requirements of Section 5 of the Securities
Act.

     (26) General Solicitation. Neither the Company nor, to its knowledge, any
person acting on behalf of the Company, has offered or sold any of the
Securities by any form of “general solicitation” within the meaning of Rule 502
under the Securities Act. To the knowledge of the Company, no person acting on
its behalf has offered the Securities for sale other than to the Purchasers and
certain other “accredited investors” within the meaning of Rule 501 under the
Securities Act.

     (27) No Manipulation of Stock. The Company has not taken and will not, in
violation of applicable law, take, any action designed to or that might
reasonably be expected to cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the
Securities.

     (28) No Registration. Assuming the accuracy of the representations and
warranties made by, and compliance with the covenants of, the Purchasers in
Section B hereof, no registration of the Securities under the Securities Act is
required in connection with the offer and sale of the Securities by the Company
to the Purchasers as contemplated by this Agreement.

     (29) Form D. The Company agrees to file one or more Forms D with respect to
the Securities on a timely basis as required under Regulation D under the
Securities Act to claim the exemption provided by Rule 506 of Regulation D and
to provide a copy thereof to the Purchasers and their counsel promptly after
such filing.

     (30) Certain Future Financings and Related Actions. The Company will not
sell, offer to sell, solicit offers to buy or otherwise negotiate in respect of
any “security” (as defined in the

13

--------------------------------------------------------------------------------



Securities Act) that is or could be integrated with the sale of the Securities
in a manner that would require the registration of the Securities under the
Securities Act.

     (31) Use of Proceeds. The Company intends that the net proceeds from the
Offering will be used to fund the continued development of its product
candidates (including, without limitation, expenses relating to conducting
clinical trials and milestones payments that may be triggered under the license
agreements relating to such product candidates), for working capital and for
other general corporate purposes.

     (32) Disclosure. The Company understands and confirms that each of the
Purchasers will rely on the foregoing representations in effecting transactions
in securities of the Company. All disclosure provided by the Company to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby furnished by or on the behalf of the Company are true and correct in all
material respects and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. To the Company’s knowledge, no material event or circumstance has
occurred or information exists with respect to the Company or its business,
properties, operations or financial conditions, which, under applicable law,
rule or regulation, requires public disclosure or announcement by the Company
but which has not been so publicly announced or disclosed.

D. Understandings


     Each of the Purchasers understands, acknowledges and agrees with the
Company as follows:

     (1) The execution of this Agreement by the Purchaser or solicitation of the
investment contemplated hereby shall create no obligation on the part of the
Company or the Placement Agent to accept any subscription or complete the
Offering. If the Company accepts a subscription for Securities made by a
Purchaser, it shall countersign this Agreement within one business day of its
submission by Purchaser.

     (2) No federal or state agency or authority has made any finding or
determination as to the accuracy or adequacy of the Offering Documents or as to
the fairness of the terms of the Offering nor any recommendation or endorsement
of the Securities. Any representation to the contrary is a criminal offense. In
making an investment decision, Purchasers must rely on their own examination of
the Company and the terms of the Offering, including the merits and risks
involved.

     (3) The Offering is intended to be exempt from registration under the
Securities Act by virtue of Section 4(2) of the Securities Act and the
provisions of Rule 506 of Regulation D thereunder, which is in part dependent
upon the truth, completeness and accuracy of the statements made by the
Purchaser herein and in the Purchaser Questionnaire.

     (4) Notwithstanding the registration obligations provided herein, there can
be no assurance that the Purchaser will be able to sell or dispose of the
Securities. It is understood that in order not to jeopardize the Offering’s
exempt status under Section 4(2) of the Securities Act

14

--------------------------------------------------------------------------------





and Regulation D, any transferee may, at a minimum, be required to fulfill the
investor suitability requirements thereunder.

     (5) The Purchaser acknowledges that the Offering is confidential and
non-public and agrees that all information about the Offering shall be kept in
confidence by the Purchaser until the public announcement of the Offering by the
Company. The Purchaser acknowledges that the foregoing restrictions on the
Purchaser’s use and disclosure of any such confidential, non-public information
contained in the above-described documents restricts the Purchaser from trading
in the Company’s securities to the extent such trading is on the basis of
material, non-public information of which the Purchaser is aware. Except for the
terms of the transaction documents and the fact that the Company is considering
consummating the transactions contemplated therein, the Company confirms that
neither the Company nor, to its knowledge, any other person acting on its
behalf, has provided any of the Purchasers or their agents or counsel with any
information that constitutes material, non-public information.

     (6) The Purchaser agrees that beginning on the date hereof until the
Offering is publicly announced by the Company (which the Company has agreed to
undertake in accordance with the provisions of Section F.3. hereof), the
Purchaser will not enter into any Short Sales. For purposes of the foregoing
sentence, a “Short Sale” by a Purchaser means a sale of Common Stock that is
marked as a short sale and that is executed at a time when such Purchaser has no
equivalent offsetting long position in the Common Stock, exclusive of the
Shares. For purposes of determining whether a Purchaser has an equivalent
offsetting long position in the Common Stock, all Common Stock that would be
issuable upon exercise in full of all options then held by such Purchaser
(assuming that such options were then fully exercisable, notwithstanding any
provisions to the contrary, and giving effect to any exercise price adjustments
scheduled to take effect in the future) shall be deemed to be held long by such
Purchaser.

E. Registration Rights

     (1) Certain Definitions. For purposes of this Section E, the following
terms shall have the meanings ascribed to them below.

          (a) “Prospectus” means the prospectus included in the Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the Offering of any portion of the Registrable
Securities covered by the Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

          (b) “Registrable Securities” shall mean any Shares and Warrant Shares
(including Shares of Common Stock issued or issuable upon exercise of the
Placement Agent Warrant) issued or issuable pursuant to the Offering Documents
together with any securities issued or issuable upon any stock split, dividend
or other distribution, adjustment, recapitalization or similar event with
respect to the foregoing.

15

--------------------------------------------------------------------------------



          (c) “Registration Statement” means the registration statement required
to be filed under this Section E, including the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

(2) Shelf Registration.

          (a) The Company shall use its best efforts to cause to prepare and
file with the SEC a “Shelf” Registration Statement covering the resale of all
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415 under the Securities Act on or prior to 30 days after Closing (such
date of actual filing, the “Filing Date”). The Registration Statement shall be
on Form S-3 and shall contain (except if otherwise directed by the Purchasers) a
“Plan of Distribution” substantially in the form attached hereto as Exhibit E.
Each Purchaser will furnish to the Company, within five days of the Closing, a
completed questionnaire in the form set forth as Exhibit D hereto. Each
Purchaser agrees to promptly update such questionnaire in order to make the
information previously furnished to the Company by such Purchaser not materially
misleading. The Registration Statement shall register the Registrable Securities
for resale by the holders thereof.

          (b) The Company shall use its best efforts to cause the Registration
Statement to be declared effective by the SEC on or prior to the 90th day
following the Closing, and shall use its best efforts to keep the Registration
Statement continuously effective under the Securities Act until the date on
which all Registrable Securities covered by such Registration Statement have
been sold or may be sold without volume restrictions pursuant to Rule 144 as
determined by counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company’s transfer agent and the
affected holders but in any event for no more than two years from the date on
which all of the shares of Common Stock issuable upon exercise of the Warrants
have been issued (the “Effectiveness Period”).

          (c) The Company shall request effectiveness of the Registration
Statement (and any post-effective amendments thereto) within five (5) business
days following the Company’s receipt of notice from the SEC that the
Registration Statement will not be reviewed by the SEC or that the SEC has
completed its review of such Registration Statement and has no further comments.
The Company shall request effectiveness of the Registration Statement (and any
post-effective amendments thereto) at 5:00 p.m., Eastern time, on the effective
date and deliver the Prospectus (or any supplements thereto), which delivery may
be made electronically, by 8:00 a.m. Eastern time on the business day after such
effective date.

          (d) Upon the occurrence of any Event (as defined below), as partial
relief for the damages suffered therefrom by the Purchasers (which remedy shall
not be exclusive of any other remedies which are available at law or in equity;
and provided further that the Purchasers shall be entitled to pursue an action
for specific performance of the Company’s obligations under Paragraph (2)(b)
above and any such actions at law, in equity, for specific performance or
otherwise shall not require the Purchaser to post a bond), the Company shall pay
to each Purchaser, as liquidated damages and not as a penalty (it being agreed
that it would not be feasible to ascertain the extent of such damages with
precision), such amounts and at such times

16

--------------------------------------------------------------------------------



as shall be determined pursuant to this Paragraph (2)(d). For such purposes,
each of the following shall constitute an “Event”:

        (i) the Filing Date does not occur on the date contemplated by Paragraph
E(2)(a) above (such date is defined herein as the “Filing Default Date”), in
which case the Company shall pay to each Purchaser an amount in cash equal to:
(A) one percent (1.0%) of the aggregate purchase price paid by such Purchaser,
on a pro-rata basis over a 30-day period; and (B) for each successive 30-day
period thereafter or any portion thereof until the Filing Date, one percent
(1.0%) of the aggregate purchase price paid by such Purchaser, on a pro-rata
basis over a 30-day period, to be paid at the end of each 30-day period, such
liquidated damages not to exceed an amount equal to 10% of the value of the
aggregate purchase price in the aggregate; or

        (ii) the Registration Statement is not declared effective on or prior to
the date that is 90 days after the Closing Date (the “Required Effectiveness
Date”), in which case the Company shall pay to each Purchaser an amount in cash
equal to: (A) for the first 30 days after such 90th day, one percent (1.0%) of
the aggregate purchase price paid by such Purchaser, on a pro-rata basis over a
30-day period; and (B) for each successive 30-day period thereafter until the
Registration Statement is deemed effective, one percent (1.0%) of the aggregate
purchase price paid by such Purchaser, on a pro rata basis over a 30-day period,
at the end of each 30-day period, such liquidated damages not to exceed an
amount equal to 10% of the value of the aggregate purchase price in the
aggregate.

The payment obligations of the Company under this Section E(2)(d) shall be
cumulative.

     (3) Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

          (a) Use its best efforts to (i) prepare and file with the SEC such
amendments, including post-effective amendments, to the Registration Statement
as may be necessary to keep the Registration Statement continuously effective as
to the Registrable Securities for the Effectiveness Period; (ii) cause the
related Prospectus to be amended or supplemented by any required Prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424;
and (iii) respond as promptly as reasonably possible, and in any event within
ten (10) trading days, to any comments received from the SEC with respect to the
Registration Statement or any amendment thereto and as promptly as reasonably
possible provide the Placement Agent true and complete copies of all
correspondence from and to the SEC relating to the Registration Statement.

          (b) Notify the Placement Agent and the Purchasers as promptly as
reasonably possible, and (if requested by the Placement Agent) confirm such
notice in writing no later than one (1) trading day thereafter, of any of the
following events: (i) the SEC notifies the Company whether there will be a
“review” of the Registration Statement; (ii) the SEC comments in writing on the
Registration Statement (in which case the Company shall deliver to the Placement
Agent a copy of such comments and of all written responses thereto); (iii) the
SEC or any other Federal or state governmental authority in writing requests any
amendment or supplement to the Registration Statement or Prospectus or requests
additional information related thereto; (iv) if the

17

--------------------------------------------------------------------------------





SEC issues any stop order suspending the effectiveness of the Registration
Statement or initiates any action, claim, suit, investigation or proceeding (a
“Proceeding”) for that purpose; (v) the Company receives notice in writing of
any suspension of the qualification or exemption from qualification of any
Registrable Securities for sale in any jurisdiction, or the initiation or threat
of any Proceeding for such purpose; or (vi) the financial statements included in
the Registration Statement become ineligible for inclusion therein or any
statement made in the Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference is untrue in any
material respect or any revision to the Registration Statement, Prospectus or
other document is required so that it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. Notwithstanding the foregoing, the Company
shall not include any material non-public information in any notice provided to
any Purchaser under this Section E(3)(b).

          (c) Use its best efforts to avoid the issuance of or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of the
Registration Statement or (ii) any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.

          (d) Deliver to each Purchaser, which delivery may be made
electronically, by 8:00 a.m. Eastern time on the business day after the date
first available, without charge, such reasonable number of copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Purchasers may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Purchasers in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.

          (e) [INTENTIONALLY LEFT BLANK]

          (f) To the extent required by law, prior to any public offering of
Registrable Securities, use its best efforts to register or qualify or cooperate
with the selling Purchasers in connection with the registration or qualification
(or exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or “blue sky” laws of such
jurisdictions within the United States as any Purchaser requests in writing, to
keep each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period and to do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Registrable Securities covered by a Registration Statement; provided, however,
that the Company shall not be required for any such purpose to (i) qualify
generally to do business as a foreign corporation in any jurisdiction wherein it
would not be otherwise required to qualify but for the requirements of this
Paragraph (3)(f), or (ii) subject itself to taxation.

          (g) Upon the occurrence of any event described in Paragraph (3)(b)(vi)
above, as promptly as reasonably possible, prepare a supplement or amendment,
including a post-effective amendment, to the Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other

18

--------------------------------------------------------------------------------





required document so that, as thereafter delivered, neither the Registration
Statement nor such Prospectus will contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided, however, that the Company may suspend sales
pursuant to the Registration Statement for a period of up to sixty (60) days
(unless the holders of at least a majority of the then-eligible Registrable
Securities consisting of outstanding shares of Common Stock consent in writing
to a longer delay of up to an additional thirty (30) days) no more than once in
any twelve-month period if the Company furnishes to the holders of the
Registrable Securities a certificate signed by the Company’s Chief Executive
Officer stating that in the good faith judgment of the Company’s Board of
Directors, (i) the offering could reasonably be expected to interfere in any
material respect with any acquisition, corporate reorganization or other
material transaction under consideration by the Company or (ii) there is some
other material development relating to the operations or condition (financial or
other) of the Company that has not been disclosed to the general public and as
to which it is in the Company’s best interests not to disclose such development;
provided further, however, that the Company may not so suspend sales more than
once in any calendar year without the written consent of the holders of at least
a majority of the then-eligible Registrable Securities consisting of outstanding
shares of Common Stock. Each violation of the Company’s obligation not to
suspend sales pursuant to the Registration Statement longer than permitted
pursuant to the proviso of this Paragraph 3(g) shall be deemed an “Event” and
for each such default, Purchaser shall be entitled to the payment provisions set
forth in Paragraph 2(d)(i).

          (h) Comply with all applicable rules and regulations of the SEC and
the AMEX in all material respects.

     (4) Registration Expenses. The Company shall pay (or reimburse the
Purchasers for) all fees and expenses incident to the performance of or
compliance with this Agreement by the Company, including without limitation (a)
all registration and filing fees and expenses, including without limitation
those related to filings with the SEC, AMEX and in connection with applicable
state securities or “Blue Sky” laws, (b) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing copies of Prospectuses reasonably requested by the Purchasers), (c)
messenger, telephone and delivery expenses, (d) fees and disbursements of
counsel for the Company and fees and disbursements, up to an aggregate of
$25,000, of a single counsel for all the Purchasers, and (e) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement. Notwithstanding the
foregoing, each Purchaser shall pay any and all costs, fees, discounts or
commissions attributable to the sale of its respective Registrable Securities.

(5) Indemnification.

          (a) Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless each Purchaser,
the Placement Agent and each of their officers and directors, partners, members,
agents, brokers and employees of each of them, each Person who controls any such
Purchaser (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) and the officers, directors, partners, members, agents and
employees of each such controlling Person, and each underwriter of

19

--------------------------------------------------------------------------------



Registrable Securities, to the fullest extent permitted by applicable law, from
and against any and all losses, claims, damages, liabilities, settlement costs
and expenses, including without limitation costs of preparation and reasonable
attorneys’ fees (collectively, “Losses”), as incurred, arising out of or
relating to any breach by the Company of any representation, warranty, covenant
or agreement contained in this Agreement or any untrue or alleged untrue
statement of a material fact contained in untrue or alleged untrue statement of
a material fact contained in the Registration Statement, any Prospectus or form
of prospectus or in any amendment or supplement thereto, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (i) such untrue statements or omissions are based
upon information regarding such Purchaser furnished in writing to the Company by
such Purchaser expressly for use therein, or to the extent that such information
related to such Purchaser or such Purchaser’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Purchaser expressly for use in the Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto (which
shall, however, be deemed to include disclosure substantially in accordance with
the “Plan of Distribution” attached hereto), or (ii) in the case of an
occurrence of an event of the type specified in Paragraph (3)(b) above, the use
by such Purchaser of an outdated or defective Prospectus after the Company has
duly notified such Purchaser in writing that the Prospectus is outdated or
defective and prior to the receipt by such Purchaser of the Advice contemplated
in Paragraph (6) below. The Company shall notify the Placement Agent and the
Purchasers promptly of the institution, threat or assertion of any Proceeding of
which the Company is aware in connection with the transactions contemplated by
this Agreement.

          (b) Indemnification by Purchasers. Each Purchaser shall, severally and
not jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, and each Person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents or employees of such controlling Persons, to
the fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or any form of prospectus or in any amendment or
supplement thereto, or arising out of or based upon any omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading to the extent, but only to the extent, that such untrue statement
or omission is contained in any information furnished in writing by such
Purchaser to the Company specifically for inclusion in such Registration
Statement or Prospectus or to the extent that (i) such untrue statements or
omissions are based upon information regarding such Purchaser furnished in
writing to the Company by such Purchaser expressly for use therein, or to the
extent that such information related to such Purchaser or such Purchaser’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Purchaser expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (which shall, however, be deemed to include
disclosure substantially in accordance with the “Plan of Distribution” attached
hereto), or (ii) in the case of an occurrence of an event of the type specified
in Paragraph (3)(b) above, the use by such

20

--------------------------------------------------------------------------------





Purchaser of an outdated or defective Prospectus after the Company has notified
such Purchaser in writing that the Prospectus is outdated or defective and prior
to the receipt by such Purchaser of the Advice contemplated in Paragraph (6)
below. In no event shall the liability of any selling Purchaser hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Purchaser upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

          (c) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof, provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that such failure shall have prejudiced the
Indemnifying Party. An Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless: (i) the Indemnifying Party has agreed in
writing to pay such fees and expenses; or (ii) the Indemnifying Party shall have
failed promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; or
(iii) the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party; provided, however, that in the event that the
Indemnifying Party shall be required to pay the fees and expenses of separate
counsel, the Indemnifying Party shall only be required to pay the fees and
expenses of one separate counsel for such Indemnified Party or Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
affected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding. All fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten trading days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification
hereunder).

          (d) Contribution. If a claim for indemnification under Paragraph
(5)(a) or (b) is unavailable to an Indemnified Party (by reason of public policy
or otherwise), then each

21

--------------------------------------------------------------------------------





Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or related to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Paragraph (5)(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Paragraph 5(d) was available to such party
in accordance with its terms.

     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Paragraph (5)(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provision of this Paragraph (5)(d), no Purchaser shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

     The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

     (6) Dispositions. Each Purchaser agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement. Each Purchaser further agrees that, upon receipt of a notice from the
Company of the occurrence of any event of the kind described in Paragraphs
(3)(b), such Purchaser will discontinue disposition of such Registrable
Securities under the Registration Statement until such Purchaser’s receipt of
the copies of the supplemented Prospectus and/or amended Registration Statement
contemplated by Paragraph (3)(g), or until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus may be
resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

     (7) No Piggy-Back on Registrations. Neither the Company nor any of its
security holders (other than the Purchasers and the Placement Agent, with
respect to the shares of Common Stock issuable upon the exercise of the
Placement Agent Warrant, in such capacities

22

--------------------------------------------------------------------------------



pursuant hereto) may include securities of the Company in the Registration
Statement other than the Registrable Securities, and the Company shall not after
the date hereof enter into any agreement providing any such right with respect
to the Registration Statement to any of its security holders.

     (8) Piggy-Back Registrations. If at any time during the Effectiveness
Period, other than any suspension period referred to in Paragraph (3)(g), there
is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, then the Company shall send to each Purchaser written notice of such
determination and if, within fifteen (15) days after receipt of such notice, any
such Purchaser shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities not
already covered by an effective Registration Statement such Purchaser requests
to be registered.

     (9) Rule 144. For a period of two years following the date hereof, the
Company agrees with each holder of Registrable Securities to:

          (a) use its best efforts to comply with the requirements of Rule
144(c) under the Securities Act with respect to current public information about
the Company;

          (b) use its best efforts to file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act (at any time it is subject to such reporting requirements); and

          (c) furnish to any holder of Registrable Securities upon request (i) a
written statement by the Company as to its compliance with the requirements of
said Rule 144(c) and the reporting requirements of the Securities Act and the
Exchange Act (at any time it is subject to such reporting requirements), (ii) a
copy of the most recent annual or quarterly report of the Company, and (iii)
such other reports and documents of the Company as such holder may reasonably
request to avail itself of any similar rule or regulation of the SEC allowing it
to sell any such securities without registration.

F. Covenants of the Company

     (1) The Company hereby agrees that, for a period of ninety (90) days after
effectiveness of the Registration Statement, it shall not issue or sell any
Common Stock of the Company, any warrants or other rights to acquire Common
Stock or any other securities that are convertible into Common Stock, with the
exception of issuances or sales related to a strategic transaction, pursuant to
the exercise of an option, warrant or other right to acquire Common Stock
outstanding as of the date of this Agreement, or to an employee, director,
consultant, supplier, lender or lessor, or any option grant or issuance.

23

--------------------------------------------------------------------------------



     (2) Until the later of (i) one hundred eighty (180) days following the
Closing or (ii) forty-five (45) days following effectiveness of the Registration
Statement, the Company shall not cause any registration statement to become
effective, other than the Registration Statement contemplated hereby, any
registration statement related to securities issued or to be issued pursuant to
any option or other plan for the benefit of the Company’s employees, officers,
directors or consultants, or any registration statement filed on Form S-4
relating to securities issued in connection with a merger or other acquisition;
provided, however, that nothing herein shall prohibit the Company from
maintaining the effectiveness of any currently outstanding registration
statement filed by the Company under the Securities Act, including, without
limitation, the filing of post-effective amendments to such registration
statements.

     (3) Not later than 8:30 a.m. Eastern time on the business day following the
date this Agreement is entered into, the Company shall make a public
announcement of the execution of this Agreement by filing with the SEC a Current
Report on Form 8-K and issuing a press release.

     (4) Not later than 8:30 a.m. Eastern time on the business day following the
Closing, the Company shall make a public announcement of the Closing of the
Offering by filing with the SEC a Current Report on Form 8-K and issuing a press
release.

G. Miscellaneous

     (1) All pronouns and any variations thereof used herein shall be deemed to
refer to the masculine, feminine, singular or plural, as identity of the person
or persons may require.

     (2) Any notice or other document required or permitted to be given or
delivered to the Purchasers shall be in writing and sent (a) by fax if the
sender on the same day sends a confirming copy of such notice by an
internationally recognized overnight delivery service (charges prepaid) or (b)
by an internationally recognized overnight delivery service (with charges
prepaid):

  (i)    if to the Company, at          NovaDel Pharma Inc.        25
Minneakoning Road        Flemington, New Jersey 08822        Fax No.:
908-806-7624        Attention: Michael E. Spicer          or such other address
as it shall have specified to the Purchaser in writing, with a copy (which shall
not constitute notice) to:          Morgan Lewis & Bockius, LLP        502
Carnegie Center        Princeton, New Jersey 08540        Fax No.: 609-919-6701 
      Attention: Emilio Ragosa, Esq. 


24

--------------------------------------------------------------------------------



(ii) if to the Purchaser, at its address set forth on the signature page to this
Agreement, or such other address as it shall have specified to the Company in
writing.

     (3) Failure of the Company to exercise any right or remedy under this
Agreement or any other agreement between the Company and the Purchaser, or
otherwise, or delay by the Company in exercising such right or remedy, will not
operate as a waiver thereof. No waiver by the Company will be effective unless
and until it is in writing and signed by the Company.

     (4) This Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of New York, as such laws are
applied by the New York courts to agreements entered into and to be performed in
New York by and between residents of New York, and shall be binding upon the
Purchaser, the Purchaser’s heirs, estate, legal representatives, successors and
assigns and shall inure to the benefit of the Company, its successors and
assigns.

     (5) If any provision of this Agreement is held to be invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof that may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provisions hereof.

     (6) The parties understand and agree that, unless provided otherwise
herein, money damages would not be a sufficient remedy for any breach of the
Agreement by the Company or the Purchaser and that the party against which such
breach is committed shall be entitled to equitable relief, including injunction
and specific performance, as a remedy for any such breach. Such remedies shall
not, unless provided otherwise herein, be deemed to be the exclusive remedies
for a breach by either party of the Agreement but shall be in addition to all
other remedies available at law or equity to the party against which such breach
is committed.

     (7) The obligations of each Purchaser under this Agreement are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder, except as may result from the actions of any such Purchaser
other than through the execution hereof. Nothing contained herein solely by
virtue of being contained herein shall be deemed to constitute the Purchasers as
a partnership, an association, a joint venture or any similar entity, or create
a presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated hereby.

     (8) Except as otherwise provided herein, this Agreement may be amended, and
compliance with any provision of this Agreement may be omitted or waived, only
by the written agreement of the Company and the Purchasers (or their permitted
transferees) holding at least a majority of the number of outstanding Shares in
the aggregate sold the Purchasers in this Offering.

     (9) This Agreement may be executed in any number of counterparts, each such
counterpart shall be deemed to be an original instrument, and all such
counterparts together shall

25

--------------------------------------------------------------------------------



constitute but one agreement. Facsimile transmission of execution copies or
signature pages for this Agreement shall be legal, valid and binding execution
and delivery for all purposes.

     (10) This Agreement, together with the agreements and documents executed
and delivered in connection with this Agreement, constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof.
Nothing in this Agreement shall create or be deemed to create any rights in any
person or entity not a party to this Agreement, except for the Placement Agent
and the holders of Registrable Securities.

H. Signature

     The signature page of this Agreement is contained as part of the applicable
subscription package, entitled “Signature Page.”

* * * * * * *

26

--------------------------------------------------------------------------------



SIGNATURE PAGE


     The Purchaser hereby subscribes for such number of Shares as shall equal
the Subscription Amount as set forth below, divided by the Offering Price, and
shall also receive a Warrant to purchase such number of shares of Common Stock
calculated as set forth in this Agreement, and agrees to be bound by the terms
and conditions of this Agreement.

PURCHASER          1 .    Dated:   ____________,  2006                  2 .   
Total Subscription Amount:    $__________             


      Signature of Subscriber    Signature of Joint Purchaser (and title, if
applicable)   (if any)              Taxpayer Identification or Social   Taxpayer
Identification or Social Security Number   Security Number of Joint Purchaser
(if any)             Name (please print as name will appear     on stock
certificate)                 Number and Street                 City, State
Zip Code
   



ACCEPTED BY:    NOVADEL PHARMA INC. 


By: 
       /S/ JAN H. EGBERTS      Name:     Jan H. Egberts      Title:    President
and Chief Executive Officer            Dated:        December 15, 2006


--------------------------------------------------------------------------------



Schedule A

Escrow Instructions

     PLEASE SEND WIRE TRANSFERS TO THE ESCROW ACCOUNT AS FOLLOWS:
          Bank: JP Morgan Chase
          ABA No.: 021 000 021
          Account #: 323-053807
          Attn: Henry Reinhold
          Account Name: Oppenheimer / NovaDel Pharma Inc.

--------------------------------------------------------------------------------



Exhibit A

Legal Matters


     [COMPANY COUNSEL] shall deliver an opinion covering the following matters.
The opinion shall be subject to and include customary assumptions, limitations
and qualifications.

     1. The Company is a corporation, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority under the laws of the State of Delaware to conduct its business as
it is described in the Company’s Form 10-K for the fiscal year ended July 31,
2006 and Form 10-Q for the quarter ended October 31, 2006, and to enter into and
perform its obligations under the Agreement.

     2. The authorized capital stock of the Company consists of 100,000,000
shares of common stock, par value $0.001 per share (the “Common Stock”), and
1,000,000 shares of preferred stock, $0.001 par value per share (the “Preferred
Stock”).

     3. The Shares have been duly authorized or reserved for issuance by all
necessary corporate action on the part of the Company; and the Shares, when
issued and delivered against payment therefor in accordance with the provisions
of the Agreement, will be validly issued, fully paid and non-assessable. The
Warrants and the Placement Agent Warrant have been duly authorized by all
necessary corporate action on the part of the Company, and the Warrant Shares
and shares to be issued upon exercise of the Placement Agent Warrant have been
duly reserved for issuance and, when issued and delivered against payment
therefor upon the due exercise of the Warrants and Placement Agent Warrant in
accordance with the provisions thereof, will be validly issued, fully paid and
non-assessable shares of Common Stock.

     4. The execution and delivery by the Company of the Agreement, and the
consummation by the Company of the transactions contemplated thereby, have been
duly authorized by all necessary corporate action on the part of the Company.
The Agreement constitutes the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as rights
to indemnification and contribution thereunder may be limited by applicable law
and except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.

     5. The execution and delivery by the Company of the Agreement, and the
consummation by the Company of the transactions contemplated thereby, do not (a)
violate the provisions of any federal law of the United States of America or the
General Corporation Law of the State of Delaware applicable to the Company; (b)
violate the provisions of the Company’s Certificate of Incorporation or By-laws;
or (c) violate any existing obligation of the Company under any judgment,
decree, order or award of any court, governmental body or arbitrator
specifically naming the Company and of which we are aware, without any inquiry;
or (d) with or without notice and/or the passage of time, conflict with or
result in the material breach or termination of any material term or provision
of, or constitute a material default under, or cause

--------------------------------------------------------------------------------





any acceleration of any material obligation under, or cause the creation of any
material lien, charge or encumbrance upon the material properties or assets of
the Company pursuant to any contract or instrument in the form included as an
exhibit to the Company’s 2006 10-K and subsequent SEC Reports.

     6. Assuming (a) the accuracy of the representations made by each Purchaser
in the Agreement; (b) that neither the Company, the Placement Agent nor any
person acting on behalf of either the Company or the Placement Agent has offered
or sold the Securities by any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D promulgated (the
“Regulation D”) under the Securities Act; (c) that no offerings or sales of
securities of the Company after the date hereof in a transaction can be
“integrated” with any sales of the Securities; and (d) that each person or
entity that purchased securities of the Company directly from the Company or its
agents and without registration between the date six months prior to the Closing
of the Offering and the date of the Agreement was, as of the date of such
purchase, an “accredited investor” as defined in Rule 501 of Regulation D, the
sale of the Securities to the Purchasers at the Closing under the circumstances
contemplated by this Agreement are exempt from the registration and prospectus
delivery requirements of Section 5 of the Securities Act.

     7. To our knowledge, without any inquiry (including, without limitation,
without any docket search or other inquiry), there is no action, proceeding or
litigation pending or threatened against the Company before any court,
governmental or administrative agency or body required to be described in the
Company’s Form 10-K for the fiscal year ended July 31, 2006 or in the Company’s
Form 10-Q for the quarter ended October 31, 2006, which is not otherwise
disclosed therein.

--------------------------------------------------------------------------------



Exhibit B

Form of Warrant

--------------------------------------------------------------------------------



THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUED UPON ITS EXERCISE ARE SUBJECT
TO THE RESTRICTIONS ON
TRANSFER SET FORTH IN SECTION 5 OF THIS WARRANT

Warrant No. [     ] 
Number of Shares: [     ] 
 
(subject to adjustment)
Date of Issuance: [     ], 2006      Original Issue Date (as defined in
subsection    2(a)): [     ], 2006  

NovaDel Pharma Inc.
Common Stock Purchase Warrant
(Void after [     ], 2011)

     NovaDel Pharma Inc., a Delaware corporation (the “Company”), for value
received, hereby certifies that [ ], or its registered assigns (the “Registered
Holder”), is entitled, subject to the terms and conditions set forth below, to
purchase from the Company, at any time or from time to time on or after the date
that is 6 months after date of issuance and on or before 5:00 p.m. (Eastern
time) on [ ], 2011 (the “Exercise Period”), [ ] shares of Common Stock, $0.001
par value per share, of the Company (“Common Stock”), at a purchase price of
$1.70 per share. The shares purchasable upon exercise of this Warrant, and the
purchase price per share, each as adjusted from time to time pursuant to the
provisions of this Warrant, are hereinafter referred to as the “Warrant Shares”
and the “Purchase Price,” respectively. This Warrant is one of a series of
Warrants issued by the Company in connection with a private placement of Common
Stock and of like tenor, except as to the number of shares of Common Stock
subject thereto (collectively, the “Company Warrants”).

     1. Exercise.

          (a) Exercise for Cash. The Registered Holder may, at its option, elect
to exercise this Warrant, in whole or in part and at any time or from time to
time during the Exercise Period, by surrendering this Warrant, with the purchase
form appended hereto as Exhibit I duly executed by or on behalf of the
Registered Holder, at the principal office of the Company, or at such other
office or agency as the Company may designate, accompanied by payment in full,
in lawful money of the United States, of the Purchase Price payable in respect
of the number of Warrant Shares purchased upon such exercise. A facsimile
signature of the Registered Holder on the purchase form shall be sufficient for
purposes of exercising this Warrant, provided that the Company receives the
Registered Holder’s original signature with three (3) business days thereafter.

          (b) Cashless Exercise.

               (i) At any time during the Exercise Period when the resale of the
Warrant Shares by the Registered Holder is not registered pursuant to an
effective registration statement

--------------------------------------------------------------------------------



filed with the Securities and Exchange Commission under the Securities Act of
1933, as amended (the “Securities Act”), the Registered Holder may, at its
option, elect to exercise this Warrant, in whole or in part, on a cashless
basis, by surrendering this Warrant, with the purchase form appended hereto as
Exhibit I duly executed by or on behalf of the Registered Holder, at the
principal office of the Company, or at such other office or agency as the
Company may designate, by canceling a portion of this Warrant in payment of the
Purchase Price payable in respect of the number of Warrant Shares purchased upon
such exercise. In the event of an exercise pursuant to this subsection 1(b), the
number of Warrant Shares issued to the Registered Holder shall be determined
according to the following formula:

    X =   Y(A-B)         A     Where: X =     
the number of Warrant Shares that shall be issued to the Registered Holder; 
  Y =      the number of Warrant Shares for which this Warrant is being
exercised (which shall include both the number of Warrant Shares issued to the
Registered Holder and the number of Warrant Shares subject to the portion of the
Warrant being cancelled in payment of the Purchase Price);    A =      the Fair
Market Value (as defined below) of one share of Common Stock; and    B =     
the Purchase Price then in effect. 


               (ii) The Fair Market Value per share of Common Stock shall be
determined as follows:

                    (1) If the Common Stock is listed on a national securities
exchange, the Nasdaq Global Market, the Nasdaq Capital Market, the American
Stock Exchange or another nationally recognized trading system, including the
OTC Bulletin Board, as of the Exercise Date, the Fair Market Value per share of
Common Stock shall be deemed to be the average of the high and low reported sale
prices per share of Common Stock thereon on the trading day immediately
preceding the Exercise Date (provided that if no such price is reported on such
day, the Fair Market Value per share of Common Stock shall be determined
pursuant to clause (2) below).

                    (2) If the Common Stock is not listed on a national
securities exchange, the Nasdaq Global Market, the Nasdaq Capital Market, the
American Stock Exchange or another nationally recognized trading system,
including the OTC Bulletin Board, as of the Exercise Date, the Fair Market Value
per share of Common Stock shall be deemed to be the amount most recently
determined in good faith by the Board of Directors of the Company (the “Board”)
to represent the fair market value per share of the Common Stock (including
without limitation a determination for purposes of granting Common Stock options
or issuing Common Stock under any plan, agreement or arrangement with employees
of the Company); and, upon request of the Registered Holder, the Board (or a
representative thereof) shall, as promptly as reasonably practicable but in any
event not later than 10 days after such request, notify the

- 2 -

--------------------------------------------------------------------------------



Registered Holder of the Fair Market Value per share of Common Stock and furnish
the Registered Holder with reasonable documentation of the Board’s determination
of such Fair Market Value. Notwithstanding the foregoing, if the Board has not
made such a determination within the three-month period prior to the Exercise
Date, then (A) the Board shall make, and shall provide or cause to be provided
to the Registered Holder notice of, a determination of the Fair Market Value per
share of the Common Stock within 15 days of a request by the Registered Holder
that it do so, and (B) the exercise of this Warrant pursuant to this subsection
1(b) shall be delayed until such determination is made and notice thereof is
provided to the Registered Holder.

          (c) Exercise Date. Each exercise of this Warrant shall be deemed to
have been effected immediately prior to the close of business on the day on
which this Warrant shall have been surrendered to the Company as provided in
subsection 1(a) or 1(b) above (the “Exercise Date”). At such time, the person or
persons in whose name or names any certificates for Warrant Shares shall be
issuable upon such exercise as provided in subsection 1(d) below shall be deemed
to have become the holder or holders of record of the Warrant Shares represented
by such certificates.

          (d) Issuance of Certificates. As soon as practicable after the
exercise of this Warrant in whole or in part, and in any event within 3 trading
days thereafter, the Company, at its expense, will cause to be issued in the
name of the Registered Holder, or as the Registered Holder (upon payment by the
Registered Holder of any applicable transfer taxes) may direct:

               (i) a certificate or certificates for the number of full Warrant
Shares to which the Registered Holder shall be entitled upon such exercise plus,
in lieu of any fractional share to which the Registered Holder would otherwise
be entitled, cash in an amount determined pursuant to Section 3 hereof or at the
written request of the Registered Holder, the Company shall cause certificates
for Warrant Shares purchased hereunder to be transmitted by the transfer agent
of the Company to the Registered Holder by crediting the account of the Holder’s
prime broker with the Depository Trust Company through its Deposit Withdrawal
Agent Commission system if the Company is a participant in such system ; and

               (ii) in case such exercise is in part only, a new warrant or
warrants (dated the date hereof) of like tenor, calling in the aggregate on the
face or faces thereof for the number of Warrant Shares equal (without giving
effect to any adjustment therein) to the number of such shares called for on the
face of this Warrant minus the number of Warrant Shares for which this Warrant
was so exercised (which, in the case of an exercise pursuant to subsection 1(b),
shall include both the number of Warrant Shares issued to the Registered Holder
pursuant to such partial exercise and the number of Warrant Shares subject to
the portion of the Warrant being cancelled in payment of the Purchase Price).

     2. Adjustments.

          (a) Adjustment for Stock Splits and Combinations. If the Company shall
at any time or from time to time after the date on which this Warrant was first
issued (or, if this Warrant was issued upon partial exercise of, or in
replacement of, another warrant of like tenor, then the date on which such
original warrant was first issued) (the “Original Issue Date”) effect a
subdivision of the outstanding Common Stock, the Purchase Price then in effect
immediately

- 3 -

--------------------------------------------------------------------------------



before that subdivision shall be proportionately decreased. If the Company shall
at any time or from time to time after the Original Issue Date combine the
outstanding shares of Common Stock, the Purchase Price then in effect
immediately before the combination shall be proportionately increased. Any
adjustment under this paragraph shall become effective at the close of business
on the date the subdivision or combination becomes effective.

          (b) Adjustment for Certain Dividends and Distributions. In the event
the Company at any time, or from time to time after the Original Issue Date
shall make or issue, or fix a record date for the determination of holders of
Common Stock entitled to receive, a dividend or other distribution payable in
additional shares of Common Stock, then and in each such event the Purchase
Price then in effect immediately before such event shall be decreased as of the
time of such issuance or, in the event such a record date shall have been fixed,
as of the close of business on such record date, by multiplying the Purchase
Price then in effect by a fraction:

                    (1) the numerator of which shall be the total number of
shares of Common Stock issued and outstanding immediately prior to the time of
such issuance or the close of business on such record date, and

                    (2) the denominator of which shall be the total number of
shares of Common Stock issued and outstanding immediately prior to the time of
such issuance or the close of business on such record date plus the number of
shares of Common Stock issuable in payment of such dividend or distribution;
provided, however, that if such record date shall have been fixed and such
dividend is not fully paid or if such distribution is not fully made on the date
fixed therefor, the Purchase Price shall be recomputed accordingly as of the
close of business on such record date and thereafter the Purchase Price shall be
adjusted pursuant to this paragraph as of the time of actual payment of such
dividends or distributions.

Simultaneously with any adjustment to the Purchase Price pursuant to Sections
2(a) and 2(b), the number of Warrant Shares which may be purchased upon exercise
of this Warrant shall be increased or decreased proportionately, so that after
such adjustment, the aggregate amount of the adjusted Purchase Price multiplied
by the aggregate adjusted amount of Warrant Shares shall equal the aggregate
amount of the unadjusted Purchase Price multiplied by the aggregate unadjusted
amount of Warrant Shares.

          (c) Adjustments for Other Dividends and Distributions. In the event
the Company at any time or from time to time after the Original Issue Date shall
make or issue, or fix a record date for the determination of holders of Common
Stock entitled to receive, a dividend or other distribution payable in
securities of the Company (other than shares of Common Stock) or in cash or
other property (other than regular cash dividends paid out of earnings or earned
surplus, determined in accordance with generally accepted accounting
principles), then and in each such event provision shall be made so that the
Registered Holder shall receive upon exercise hereof, in addition to the number
of shares of Common Stock issuable hereunder, the kind and amount of securities
of the Company, cash or other property which the Registered Holder would have
been entitled to receive had this Warrant been exercised on the date of such
event and had the Registered Holder thereafter, during the period from the date
of such event to and including the Exercise Date, retained any such securities
receivable

- 4 -

--------------------------------------------------------------------------------



during such period, giving application to all adjustments called for during such
period under this Section 2 with respect to the rights of the Registered Holder.

          (d) Adjustment for Reorganization. If there shall occur any
reorganization, recapitalization, reclassification, consolidation or merger
involving the Company in which the Common Stock is converted into or exchanged
for securities, cash or other property (collectively, a “Reorganization”), then,
following such Reorganization, the Registered Holder shall receive upon exercise
hereof the kind and amount of securities, cash or other property which the
Registered Holder would have been entitled to receive pursuant to such
Reorganization if such exercise had taken place immediately prior to such
Reorganization. Notwithstanding the foregoing sentence, if (x) there shall occur
any Reorganization in which the Common Stock is converted into or exchanged for
anything other than solely equity securities, and (y) the common stock of the
acquiring or surviving company is publicly traded, then, as part of such
Reorganization, (i) the Registered Holder shall have the right thereafter to
receive upon the exercise hereof such number of shares of common stock of the
acquiring or surviving company as is determined by multiplying (A) the number of
shares of Common Stock subject to this Warrant immediately prior to such
Reorganization by (B) a fraction, the numerator of which is the Fair Market
Value (as defined in subsection 1(b)(ii) above) per share of Common Stock as of
the effective date of such Reorganization, and the denominator of which is the
fair market value per share of common stock of the acquiring or surviving
company as of the effective date of such transaction, as determined in good
faith by the Board (using the principles set forth in subsections 2(d)(i) and
2(d)(ii) to the extent applicable), and (ii) the exercise price per share of
common stock of the acquiring or surviving company shall be the Purchase Price
divided by the fraction referred to in clause (B) above. In any such case,
appropriate adjustment (as determined in good faith by the Board) shall be made
in the application of the provisions set forth herein with respect to the rights
and interests thereafter of the Registered Holder, to the end that the
provisions set forth in this Section 2 (including provisions with respect to
changes in and other adjustments of the Purchase Price) shall thereafter be
applicable, as nearly as reasonably may be, in relation to any securities, cash
or other property thereafter deliverable upon the exercise of this Warrant.

          (e) Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment of the Purchase Price pursuant to this Section 2, the
Company at its expense shall, as promptly as reasonably practicable but in any
event not later than 10 days thereafter, compute such adjustment or readjustment
in accordance with the terms hereof and furnish to the Registered Holder a
certificate setting forth such adjustment or readjustment (including the kind
and amount of securities, cash or other property for which this Warrant shall be
exercisable and the Purchase Price) and showing in detail the facts upon which
such adjustment or readjustment is based. The Company shall, as promptly as
reasonably practicable after the written request at any time of the Registered
Holder (but in any event not later than 10 days thereafter), furnish or cause to
be furnished to the Registered Holder a certificate setting forth (i) the
Purchase Price then in effect and (ii) the number of shares of Common Stock and
the amount, if any, of other securities, cash or property which then would be
received upon the exercise of this Warrant.

     3. Fractional Shares. The Company shall not be required upon the exercise
of this Warrant to issue any fractional shares, but shall pay the value thereof
to the Registered Holder in cash on the basis of the Fair Market Value per share
of Common Stock, as determined pursuant

- 5 -

--------------------------------------------------------------------------------



to subsection 2(d) above.

     4. INTENTIONALLY LEFT BLANK

     5. Transfers, etc.

          (a) Notwithstanding anything to the contrary contained herein, this
Warrant and the Warrant Shares shall not be sold or transferred unless either
(i) they first shall have been registered under the Securities Act of 1933, as
amended (the “Act”), or (ii) such sale or transfer shall be exempt from the
registration requirements of the Act and the Company shall have been furnished
with an opinion of legal counsel, reasonably satisfactory to the Company, to the
effect that such sale or transfer is exempt from the registration requirements
of the Act. Notwithstanding the foregoing, no registration or opinion of counsel
shall be required for (i) a transfer by a Registered Holder which is an entity
to a wholly owned subsidiary of such entity, a transfer by a Registered Holder
which is a partnership to a partner of such partnership or a retired partner of
such partnership or to the estate of any such partner or retired partner, or a
transfer by a Registered Holder which is a limited liability company to a member
of such limited liability company or a retired member or to the estate of any
such member or retired member, provided that the transferee in each case agrees
in writing to be subject to the terms of this Section 5, or (ii) a transfer made
in accordance with Rule 144 under the Act.

          (b) Each certificate representing Warrant Shares shall bear a legend
substantially in the following form:

“The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, or any state securities laws and neither the securities
nor any interest therein may not be offered, sold, transferred, pledged or
otherwise disposed of except pursuant to an effective registration under such
act or an exemption from registration, which, in the opinion of counsel
reasonably satisfactory to counsel for this corporation, is available.”

     The foregoing legend shall be removed from the certificates representing
any Warrant Shares, at the request of the holder thereof, at such time as they
become eligible for resale pursuant to Rule 144(k) under the Act or at such time
as the Warrant Shares are sold or transferred in accordance with the
requirements of a registration statement of the Company on Form S-3, or such
other form as may then be in effect.

          (c) The Company will maintain a register containing the name and
address of the Registered Holder of this Warrant. The Registered Holder may
change its address as shown on the warrant register by written notice to the
Company requesting such change.

          (d) Subject to the provisions of Section 5 hereof, this Warrant and
all rights hereunder are transferable, in whole or in part, upon surrender of
this Warrant with a properly executed assignment (in the form of Exhibit II
hereto) at the principal office of the Company (or, if another office or agency
has been designated by the Company for such purpose, then at such other office
or agency).

- 6 -

--------------------------------------------------------------------------------



     6. No Impairment. The Company will not, by amendment of its charter or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Registered Holder against impairment.

     7. Notices of Record Date, etc.  In the event:

          (a) the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time deliverable upon the exercise of this
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, or to receive any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right; or

          (b) of any capital reorganization of the Company, any reclassification
of the Common Stock of the Company, any consolidation or merger of the Company
with or into another corporation, or any transfer of all or substantially all of
the assets of the Company; or

          (c) of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company, then, and in each such case, the Company will send or
cause to be sent to the Registered Holder a notice specifying, as the case may
be, (i) the record date for such dividend, distribution or right, and the amount
and character of such dividend, distribution or right, or (ii) the effective
date on which such reorganization, reclassification, consolidation, merger,
transfer, dissolution, liquidation or winding-up is to take place, and the time,
if any is to be fixed, as of which the holders of record of Common Stock (or
such other stock or securities at the time deliverable upon the exercise of this
Warrant) shall be entitled to exchange their shares of Common Stock (or such
other stock or securities) for securities or other property deliverable upon
such reorganization, reclassification, consolidation, merger, transfer,
dissolution, liquidation or winding-up. Such notice shall be sent at least 10
days prior to the record date or effective date for the event specified in such
notice.

     8. Reservation of Stock. The Company will at all times reserve and keep
available, solely for issuance and delivery upon the exercise of this Warrant,
such number of Warrant Shares and other securities, cash and/or property, as
from time to time shall be issuable upon the exercise of this Warrant.

     9. Exchange or Replacement of Warrants.

          (a) Upon the surrender by the Registered Holder, properly endorsed, to
the Company at the principal office of the Company, the Company will, subject to
the provisions of Section 5 hereof, issue and deliver to or upon the order of
the Registered Holder, at the Company’s expense, a new Warrant or Warrants of
like tenor, in the name of the Registered Holder or as the Registered Holder
(upon payment by the Registered Holder of any applicable transfer taxes) may
direct, calling in the aggregate on the face or faces thereof for the number of
shares of Common Stock (or other securities, cash and/or property) then issuable
upon exercise of this Warrant.

- 7 -

--------------------------------------------------------------------------------



          (b) Upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of this Warrant and (in the case of
loss, theft or destruction) upon delivery of an indemnity agreement (with surety
if reasonably required) in an amount reasonably satisfactory to the Company, or
(in the case of mutilation) upon surrender and cancellation of this Warrant, the
Company will issue, in lieu thereof, a new Warrant of like tenor.

     10. Notices. All notices and other communications from the Company to the
Registered Holder in connection herewith shall be mailed by certified or
registered mail, postage prepaid, or sent via a reputable nationwide overnight
courier service guaranteeing next business day delivery, to the address last
furnished to the Company in writing by the Registered Holder. All notices and
other communications from the Registered Holder to the Company in connection
herewith shall be mailed by certified or registered mail, postage prepaid, or
sent via a reputable nationwide overnight courier service guaranteeing next
business day delivery, to the Company at its principal office set forth below.
If the Company should at any time change the location of its principal office to
a place other than as set forth below, it shall give prompt written notice to
the Registered Holder and thereafter all references in this Warrant to the
location of its principal office at the particular time shall be as so specified
in such notice. All such notices and communications shall be deemed delivered
one business day after being sent via a reputable international overnight
courier service guaranteeing next business day delivery.

     11. No Rights as Stockholder. Until the exercise of this Warrant, the
Registered Holder shall not have or exercise any rights by virtue hereof as a
stockholder of the Company. Notwithstanding the foregoing, in the event (i) the
Company effects a split of the Common Stock by means of a stock dividend and the
Purchase Price of and the number of Warrant Shares are adjusted as of the date
of the distribution of the dividend (rather than as of the record date for such
dividend), and (ii) the Registered Holder exercises this Warrant between the
record date and the distribution date for such stock dividend, the Registered
Holder shall be entitled to receive, on the distribution date, the stock
dividend with respect to the shares of Common Stock acquired upon such exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.

     12. Amendment or Waiver. This Warrant may only be modified or amended or
the provisions hereof waived with the written consent of the Company and the
Registered Holder.

     13. Section Headings. The section headings in this Warrant are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties.

     14. Governing Law. This Warrant will be governed by and construed in
accordance with the internal laws of the State of New York (without reference to
the conflicts of law provisions thereof).

     15. Facsimile Signatures. This Warrant may be executed by facsimile
signature.

* * * * * * *


- 8 -

--------------------------------------------------------------------------------



EXECUTED as of the Date of Issuance indicated above.

 

  NOVADEL PHARMA INC.     By:         Name:       Title:                  
ATTEST:                          


- 9 -

--------------------------------------------------------------------------------



EXHIBIT I

    PURCHASE FORM                     To: NovaDel Pharma Inc.     
Dated: ___________________

     The undersigned, pursuant to the provisions set forth in the attached
Warrant (No. ___), hereby elects to purchase (check applicable box):

 *   ____ shares of the Common Stock of NovaDel Pharma Inc. covered by such
   Warrant; or
 *   ____ the maximum number of shares of Common Stock covered by such Warrant
   pursuant to the cashless exercise procedure set forth in subsection 1(b).

     The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant. Such payment takes
the form of (check applicable box or boxes):

 * $ ______ in lawful money of the United States; and/or
 * the cancellation of such portion of the attached Warrant as is exercisable
   for a total of _____ Warrant Shares (using a Fair Market Value of $ _____
   per share for purposes of this calculation) ; and/or
 * the cancellation of such number of Warrant Shares as is necessary, in
   accordance with the formula set forth in subsection 1(b), to exercise this
   Warrant with respect to the maximum number of Warrant Shares purchasable
   pursuant to the cashless exercise procedure set forth in subsection 1(b).

  Signature:                                                                  


  Address:                                                                  

                                                                     


--------------------------------------------------------------------------------




EXHIBIT II

ASSIGNMENT FORM



                    FOR VALUE RECEIVED,                        
                                        hereby sells, assigns and transfers all
of the rights of the undersigned under the attached Warrant (No. ____) with
respect to the number of shares of Common Stock of NovaDel Pharma Inc. covered
thereby set forth below, unto:

  Name of Assignee    Address    No. of Shares 


  Dated: _____________________     Signature: _________________________________
  Signature Guaranteed: 
 
By: _________________________

     The signature should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program) pursuant to
Rule 17Ad-15 under the Securities Exchange Act of 1934, as amended.


- 2 -

--------------------------------------------------------------------------------



Exhibit C
 
NovaDel Pharma Inc.
Confidential Purchaser Questionnaire

Before any sale of Shares or Warrants by NovaDel Pharma Inc. can be made to you,
this Questionnaire must be completed and returned to Oppenheimer & Co. Inc.
Attn: Investment Banking Department, 125 Broad St., New York, NY 10004

1.     IF YOU ARE AN INDIVIDUAL PLEASE FILL IN THE IDENTIFICATION QUESTIONS IN
(A) IF YOU ARE AN ENTITY PLEASE FILL IN THE IDENTIFICATION QUESTIONS IN (B)     
  A. INDIVIDUAL IDENTIFICATION QUESTIONS      Name                           
             (Exact name as it should appear on stock certificate)     
Residence Address                                          Home Telephone Number
                                         Fax Number                           
              Date of Birth                                          Social
Security Number                                        B. IDENTIFICATION
QUESTIONS FOR ENTITIES      Name                                           
(Exact name as it will appear on stock certificate)      Address of Principal   
   Place of Business                                          State (or Country)
of Formation       or Incorporation                                         
Contact Person                                          Telephone Number (
)                               Type of Entity       (corporation, partnership, 
     trust, etc.)                                          Was entity formed for
the purpose of this investment?      Yes                    No         
         


2.      DESCRIPTION OF INVESTOR     The following information is required to
ascertain whether you would be deemed an “accredited investor” as defined in
Rule 501 of Regulation D under the Securities Act. Please check whether you are
any of the following:  

  £ a corporation or partnership with total assets in excess of $5,000,000, not
organized for the purpose of this particular investment   £ private business
development company as defined in Section 202(a)(22) of the Investment Advisers
Act of 1940, a U.S. venture capital fund which invests primarily through private
placements in non-publicly traded securities and makes available (either
directly or through co-investors) to the portfolio companies significant
guidance concerning management, operations or business objectives   £ a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958   £ an
investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act

 

--------------------------------------------------------------------------------



  £ a trust not organized to make this particular investment, with total assets
in excess of $5,000,000 whose purchase is directed by a sophisticated person as
described in Rule 506(b)(2)(ii) of the Securities Act of 1933 and who completed
item 4 below of this questionnaire   £ a bank as defined in Section 3(a)(2) or a
savings and loan association or other institution defined in Section 3(a)(5)(A)
of the Securities Act of 1933 acting in either an individual or fiduciary
capacity   £ an insurance company as defined in Section 2(13) of the Securities
Act of 1933   £ an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974 (i) whose investment decision is
made by a fiduciary which is either a bank, savings and loan association,
insurance company, or registered investment advisor, (ii) whose total assets
exceed $5,000,000, or (iii) if a self-directed plan, whose investment decisions
are made solely by a person who is an accredited investor and who completed Part
I of this questionnaire;   £ a charitable, religious, educational or other
organization described in Section 501(c)(3) of the Internal Revenue Code, not
formed for the purpose of this investment, with total assets in excess of
$5,000,000   £ an entity not located in the U.S. none of whose equity owners are
U.S. citizens or U.S. residents   £ a broker or dealer registered under Section
15 of the Securities Exchange Act of 1934   £ a plan having assets exceeding
$5,000,000 established and maintained by a government agency for its employees  
£ an individual who had individual income from all sources during each of the
last two years in excess of $200,000 or the joint income of you and your spouse
(if married) from all sources during each of such years in excess of $300,000
and who reasonably excepts that either your own income from all sources during
the current year will exceed $200,000 or the joint income of you and your spouse
(if married) from all sources during the current year will exceed $300,000   £
an individual whose net worth as of the date you purchase the securities
offered, together with the net worth of your spouse, be in excess of $1,000,000
  £ an entity in which all of the equity owners are accredited investors

 

3.      BUSINESS, INVESTMENT AND EDUCATIONAL EXPERIENCE


Occupation   Number of Years   Present Employer   Position/Title   Educational
Background   


- 2 -

--------------------------------------------------------------------------------




Frequency of prior investment (check one in each column):

  Stocks & Bonds  Venture Capital Investments Frequently      Occasionally    
Never     


4.      SIGNATURE

The above information is true and correct. The undersigned recognizes that the
Company and its counsel are relying on the truth and accuracy of such
information in reliance on the exemption contained in Subsection 4(2) of the
Securities Act of 1933, as amended, and Regulation D promulgated thereunder. The
undersigned agrees to notify the Company promptly of any changes in the
foregoing information which may occur prior to the investment.

Executed at ___________________, on                  , 2006

        (Signature)              

- 3 -


--------------------------------------------------------------------------------



Exhibit D

Selling Stockholder Questionnaire

 

To:    NovaDel Pharma Inc.      c/o [Company Counsel]     
[_____________________]      [_____________________]     
[_____________________] 


     Reference is made to the Securities Purchase Agreement (the “Agreement”),
made between NovaDel Pharma Inc., a Delaware corporation (the “Company”), and
the Purchasers noted therein.

     Pursuant to Section B(12) of the Agreement, the undersigned hereby
furnishes to the Company the following information for use by the Company in
connection with the preparation of the Registration Statement contemplated by
Section E of the Agreement.

(1)  Name and Contact Information:     Full legal name of record holder:   
 Address of record holder:         Social Security Number or Taxpayer   
 identification number of record holder:     Identity of beneficial owner (if   
 different than record holder):     Name of contact person:     Telephone number
of contact person:     Fax number of contact person:     E-mail address of
contact person:   


--------------------------------------------------------------------------------



 

(2)  Beneficial Ownership of Registrable Securities:        (a)      Number of
Registrable Securities owned by Selling Stockholder:     (b)      Number of
Registrable Securities requested to be registered:     (3)  Beneficial Ownership
of Other Securities of the Company Owned by the Selling Stockholder:   Except as
set forth below in this Item (3), the undersigned is not the beneficial or 
registered owner of any securities of the Company other than the Registrable 
Securities listed above in Item (2)(a).   Type and amount of other securities
beneficially owned by the Selling Stockholder:         (4)  Relationships with
the Company:   Except as set forth below, neither the undersigned nor any of its
affiliates, officers,  directors or principal equity holders (5% or more) has
held any position or office or  has had any other material relationship with the
Company (or its predecessors or  affiliates) during the past three years.  
State any exceptions here:         (5)  Plan of Distribution:   Except as set
forth below, the undersigned intends to distribute pursuant to the  Registration
Statement the Registrable Securities listed above in Item (2) in  accordance
with the “Plan of Distribution” section set forth therein:   State any
exceptions here:      


- 2 -

--------------------------------------------------------------------------------





(6)  Selling Stockholder Affiliations:        (a)      Is the Selling
Stockholder a registered broker-dealer?     (b)      Is the Selling Stockholder
an affiliate of a registered broker-dealer(s)? (For purposes of this response,
an “affiliate” of, or person “affiliated” with, a specified person, is a person
that directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the person specified.)    
(c)      If the answer to Item (6)(b) is yes, identify the registered
broker-dealer(s) and describe the nature of the affiliation(s):       (d)     If
the answer to Item (6)(b) is yes, did the Selling Stockholder acquire the
Registrable Securities in the ordinary course of business (if not, please
explain)?     (e)     If the answer to Item (6)(b) is yes, did the Selling
Stockholder, at the time of purchase of the Registrable Securities, have any
agreements, plans or understandings, directly or indirectly, with any person to
distribute the Registrable Securities (if yes, please explain)?     (7)  Voting
or Investment Control over the Registrable Securities:   If the Selling
Stockholder is not a natural person, please identify the natural person or
persons who have voting or investment control over the Registrable Securities
listed in Item (2) above:  

     Pursuant to Section E(3) of the Agreement, the undersigned acknowledges
that the Company may, by notice to the Placement Agent and to each Purchaser at
its last known address, suspend or withdraw the Registration Statement and
require that the undersigned immediately cease sales of Registrable Securities
pursuant to the Registration Statement under certain circumstances described in
the Agreement. At any time that such notice has been given, the undersigned may
not sell Registrable Securities pursuant to the Registration Statement.

- 3 -

--------------------------------------------------------------------------------



     The undersigned hereby acknowledges receipt of a draft of the Registration
Statement dated [         ], 2007 and confirms that the undersigned has reviewed
such draft including, without limitation, the sections captioned “Selling
Stockholders” and “Plan of Distribution,” and confirms that, to the best of the
undersigned’s knowledge, the same is true, complete and accurate in every
respect except as indicated in this Questionnaire. The undersigned hereby
further acknowledges that pursuant to Section B(12) of the Agreement, the
undersigned shall indemnify the Company and each of its directors and officers
against, and hold the Company and each of its directors and officers harmless
from, any losses, claims, damages, expenses or liabilities (including reasonable
attorneys fees) to which the Company or its directors and officers may become
subject by reason of any statement or omission in the Registration Statement
made in reliance upon, or in conformity with, a written statement by the
undersigned, including the information furnished in this Questionnaire by the
undersigned.

     By signing below, the undersigned consents to the disclosure of the
information contained herein in its answers to Items (1) through (7) above and
the inclusion of such information in the Registration Statement, any amendments
thereto and the related prospectus. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

     The undersigned has reviewed the answers to the above questions and affirms
that the same are true, complete and accurate. THE UNDERSIGNED AGREES TO NOTIFY
THE COMPANY IMMEDIATELY OF ANY CHANGES IN THE FOREGOING INFORMATION.

Dated: _____________, 2006 
        Signature of Record Holder  (Please sign your name in exactly the same 
manner as the certificate(s) for the shares being  registered) 


- 4 -

--------------------------------------------------------------------------------



Exhibit E

Plan of Distribution

     We are registering the shares offered by this prospectus on behalf of the
selling stockholders. The selling stockholders, which as used herein includes
donees, pledgees, transferees or other successors-in-interest selling shares of
common stock or interests in shares of common stock received after the date of
this prospectus from a selling stockholder as a gift, pledge, partnership
distribution or other transfer, may, from time to time, sell, transfer or
otherwise dispose of any or all of their shares of common stock or interests in
shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices. To the extent any of the selling stockholders
gift, pledge or otherwise transfer the shares offered hereby, such transferees
may offer and sell the shares from time to time under this prospectus, provided
that this prospectus has been amended under Rule 424(b)(3) or other applicable
provision of the Securities Act to include the name of such transferee in the
list of selling stockholders under this prospectus.

     The selling stockholders may use any one or more of the following methods
when disposing of shares or interests therein:

 * ordinary brokerage transactions and transactions in which the broker-dealer
   solicits purchasers;
 * block trades in which the broker-dealer will attempt to sell the shares as
   agent, but may position and resell a portion of the block as principal to
   facilitate the transaction;
 * purchases by a broker-dealer as principal and resale by the broker-dealer for
   its account;
 * an exchange distribution in accordance with the rules of the applicable
   exchange;
 * privately negotiated transactions;
 * short sales;
 * through the writing or settlement of options or other hedging transactions,
   whether through an options exchange or otherwise;
 * broker-dealers may agree with the selling stockholders to sell a specified
   number of such shares at a stipulated price per share;
 * a combination of any such methods of sale; and
 * any other method permitted pursuant to applicable law.

--------------------------------------------------------------------------------



     The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.

     In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

     The aggregate proceeds to the selling stockholders from the sale of the
common stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

     The selling stockholders also may resell all or a portion of the shares in
open market transactions in reliance upon Rule 144 under the Securities Act of
1933, provided that they meet the criteria and conform to the requirements of
that rule.

     The selling shareholders might be, and any broker-dealers that act in
connection with the sale of securities will be, deemed to be “underwriters”
within the meaning of Section 2(11) of the Securities Act, and any commissions
received by such broker-dealers and any profit on the resale of the securities
sold by them while acting as principals will be deemed to be underwriting
discounts or commissions under the Securities Act. [May need to add more detail
as per recent comments from SEC]

     To the extent required, the shares of our common stock to be sold, the
names of the selling stockholders, the respective purchase prices and public
offering prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

- 2 -

--------------------------------------------------------------------------------



     In order to comply with the securities laws of some states, if applicable,
the common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

     We have advised the selling stockholders that the anti-manipulation rules
of Regulation M under the Exchange Act may apply to sales of shares in the
market and to the activities of the selling stockholders and their affiliates.
In addition, we will make copies of this prospectus (as it may be supplemented
or amended from time to time) available to the selling stockholders for the
purpose of satisfying the prospectus delivery requirements of the Securities
Act. The selling stockholders may indemnify any broker-dealer that participates
in transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.

     We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus. The
selling stockholders have agreed to indemnify us in certain circumstances
against certain liabilities, including liabilities under the Securities Act.

     We have agreed with the selling stockholders to keep the registration
statement that includes this prospectus effective until the earlier of (1) such
time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which the shares may be sold pursuant to Rule 144(k) of the Securities Act. We
have agreed to pay all expenses in connection with this offering, but not
including underwriting discounts, concessions, commissions or fees of the
selling stockholders or any fees and expenses of counsel or other advisors to
the selling stockholders.

- 3 -

--------------------------------------------------------------------------------



 

SCHEDULES

TO

SECURITIES PURCHASE AGREEMENT

AMONG

NOVADEL PHARMA INC.

AND

EACH PURCHASER IDENTIFIED ON THE SIGNATURE PAGES THERETO

DECEMBER 15, 2006

These Schedules are qualified in their entirety by reference to specific
provisions of the Securities Purchase Agreement, dated as of December 15, 2006
(the “Securities Purchase Agreement”), among NovaDel Pharma Inc., a Delaware
corporation (the “Company”), and each purchaser identified on the signature
pages thereto. Capitalized terms used and not defined herein shall have the
meanings ascribed to them in the Securities Purchase Agreement.

The inclusion of any information in any Schedule shall not be construed as an
admission or acknowledgement that such information is material to the business,
operations or financial condition of the Company. Any disclosure set forth in
any Schedule herein shall also be deemed to apply to and qualify as a disclosure
set forth in any other Schedule herein provided the relevance of the disclosed
information with respect to such other Schedules is reasonably apparent from the
information disclosed.

--------------------------------------------------------------------------------



Schedule C(2)

      (a)      Certain warrants issued to Lindsay A. Rosenwald, M.D. and
BioMedical Investment Group LLC and their respective transferees, which are
currently exercisable, in the aggregate, for approximately 9,681,437 shares of
Common Stock, are entitled to adjustments to the exercise price of such
warrants, and in certain cases the amount of shares issuable pursuant to such
warrants, in the event that the Company issues shares of Common Stock or
securities convertible into Common Stock in each case for a price per share or
entitling the holders thereof to purchase Common Stock at a price per share
which is less than the then current market price of the Common Stock (as defined
in such warrants) but not below the current per share exercise price of such
warrants. Dr. Rosenwald, and certain other warrant holders or their respective
transferees, waived the right to receive adjustments to the amount of shares
issuable pursuant to such warrants in May 2005, such that only 616,011 warrants
in the aggregate still retain the right to such adjustment. All warrants remain
entitled to adjustments in the exercise price of such warrants. Such warrants
are currently exercisable at per share exercise prices of approximately $0.45 to
$0.58. The amount of such adjustments depends on the market price of the Common
Stock on the closing of the issuance that causes such adjustment and therefore,
the effect of such provision can not be ascertained until the execution of the
Subscription Agreements.

      (b)      Certain warrants issued to Paramount Capital, Inc., and its
designees, which are currently exercisable, in the aggregate, for approximately
200,212 shares of Common Stock, are entitled to adjustments to the exercise
price of such warrants in the event that the Company issues shares of Common
Stock or securities convertible into Common Stock, any rights, options or
warrants to purchase or otherwise receive issuances of Common Stock or any
securities convertible into, or exercisable or exchangeable for, Common Stock,
in each case for a price per share or entitling the holders thereof to purchase
Common Stock at a price per share which is less than the then the greater of (i)
the per share warrant price and (ii) the current market price (as defined in
such warrants) in effect on the date of such issuance or sale. Of such warrants,
160,017 are currently exercisable at a per share exercise price equal to
approximately $1.33 and 40,005 are currently exercisable at a per share exercise
price equal to approximately $1.62. The amount of such adjustments depends on
the market price of the Common Stock on the closing of the issuance that causes
such adjustment and therefore, the effect of such provision can not be
ascertained until the execution of the Subscription Agreements.

      (c)      Certain unit purchase options issued to Paramount Capital, Inc.,
and its designees, which are currently exercisable, in the aggregate, for units
which include approximately 1,729,378 shares of Common Stock, are entitled to
adjustments to the exercise price of such unit purchase options in the event
that the Company issues shares of Common Stock, any securities convertible into
Common Stock, any rights, options or warrants to purchase Common Stock or any
securities convertible into Common Stock, in each case for a price per share or
entitling the holders thereof to purchase Common Stock at a price per share
which is less than either (i) the then current market price per share of Common
Stock (as defined in the unit purchase options) in effect on the date of such
issuance or sale or (ii) the per unit price divided by the number of shares of
Common Stock that each unit is then exercisable for. Such unit purchase options
are currently exercisable at a per share exercise price equal to approximately
$1.36. The amount of such adjustments depends on the market price of the Common
Stock on the closing of the

--------------------------------------------------------------------------------



6

issuance that causes such adjustment and therefore, the effect of such provision
can not be ascertained until the execution of the Subscription Agreements.

The adjustment of such warrants and unit purchase options as described above
will cause an immediate decrease in the book value per share of the Common Stock
and otherwise have a dilutive impact on our stockholders. The adjustment may
have a negative effect on the market price of the Common Stock.

      (d)      Certain warrants have been exercised in the last 12 months, as
follows:

-      On March 8, 2006, the Company received a request from Daniel J. Walsh to
exercise 30,881 warrants. Mr. Walsh made payment in the amount of $23,160.75 in
full exercise of the warrants, and was therefore issued 30,881 shares of Common
Stock.   -      On March 14, 2006, the Company received a request for cashless
exercise from Jennifer Ludlow, a holder of 20,458 warrants. After cashless
exercise, Ms. Ludlow was issued 13,628 shares of Common Stock.   -      On
August 23, 2006, the Company received a request from Kevin Martin to exercise
20,000 warrants. Mr. Martin made payment in the amount of $15,000 in full
exercise of those warrants, and was therefore issued 20,000 shares of Common
Stock.  


      (e)      Certain holders of Common Stock and warrants to purchase Common
Stock, listed as selling stockholders (the “Selling Stockholders”) in the
Company’s currently effective registration statements on Form SB-2 (SEC File
Nos. 333-86262, 333-107122 and 333-112852), are entitled to cause the Company to
register for resale certain shares owned by or issuable to the Selling
Stockholders (the “Registrable Shares”) in the event that such registration
statements are unavailable to the Selling Stockholders to sell all of the
Registrable Shares.

                On January 12, 2006, the Company issued notices to certain
holders of warrants to purchase Common Stock, which holders were entitled to
adjustments to the exercise price of such warrants and in the amount of shares
issuable pursuant to such warrants, in the event that the Company issues shares
of Common Stock or securities convertible into Common Stock in each case for a
price per share or entitling the holders thereof to purchase Common Stock at a
price per share which is less than the then current market price of the Common
Stock (as defined in such warrants) but not below the current per share exercise
price of such warrants. Such notices resulted in an additional 3,006,358
warrants being issued to those certain holders and entitled to registration.

      (f)      During the quarter ended January 31, 2005, the Company issued
15,000 warrants to outside consultants, which expire in three years and which
have an exercise price equal to $1.57 per share. The Company intends to register
these securities.

      (g)      On September 26, 2005, the Company issued 1,622,700 non-plan
employee stock options to purchase Common Stock to Jan H. Egberts, M.D., the
Company’s Chief Executive Officer, President and Chairman of the Board of
Directors. Those options have an exercise price

--------------------------------------------------------------------------------



7

of $1.70 per share, and vest equally over three years, with an expiration date
of September 26, 2010. The Company intends to register these securities.

--------------------------------------------------------------------------------



8

List of Purchasers and Number of Shares Purchased

Name    Shares    Warrants  IROQUOIS MASTER FUND LTD    344,828    137,931 
CAPITAL VENTURES INTERNATIONAL    1,379,310    551,724  WHI GROWTH FUND Q.P.,
L.P.    1,379,310    551,724  CRESTVIEW CAPITAL MASTER, LLC    1,034,483   
413,793  PROMED OFFSHORE FUND II, LTD.    762,162    304,865  PANACEA FUND, LLC 
  689,655    275,862  WHI SELECT FUND, L.P.    689,655    275,862  HIGHBRIDGE
INTERNATIONAL LLC    344,828    137,931  PROMED PARTNERS, L.P.    227,620   
91,048  DAVID WEISBERG    51,724    20,690  PROMED OFFSHORE FUND, LTD.   
33,818    13,527  PROMED PARTNERS II, L.P.    10,883    4,353  GRAND CATHAY
VENTURE CAPITAL CO. LTD.    448,276    179,310  GRAND CATHAY VENTURE CAPITAL III
CO., LTD.    448,276    179,310  PRUDENCE VENTURE INVESTMENT CORP.    206,897   
82,759  SPRINGVEST CORPORATION    172,414    68,966  SPRINGBRIDGE CAPITAL
CORPORATION    172,414    68,966  HAREWOOD NOMINEES A/C 4689000    99,310   
39,724  HENDERSON NORTH AMERICAN MUTLI-STRATEGY EQUITY FUND    71,724    28,690 
MICHAEL J. CHILL    17,241    6,896  HENDERSON GLOBAL MULTI-STRATEGY EQUITY
FUND    277,241    110,896  OPPENHEIMER & CO. INC.    N/A    417,519  ADRIAN
STECYK    N/A    36,840 


--------------------------------------------------------------------------------